Exhibit 10.42


PETROLEUM AGREEMENT
BETWEEN
THE GOVERNMENT OF THE REPUBLIC OF
NAMIBIA
AND
SIGNET PETROLEUM LIMITED
CRICKET INVESTMENTS (PTY) LTD
NATIONAL PETROLEUM CORPORATION OF
NAMIBIA
FOR
BLOCK 2914B
On ….. June 2011








    

--------------------------------------------------------------------------------





PREAMBLE
WHEREAS all rights in relation to the exploration for, the production and
disposal of, and the control over, Petroleum in or upon any Land in Namibia vest
in the State;
AND WHEREAS the Petroleum (Exploration and Production) Act, 1991, provides for
the exploration for, and the production and disposal of, Petroleum under a
licence issued in terms of that Act;
AND WHEREAS Signet Petroleum Limited, Cricket Investments (Pty) Ltd and National
Petroleum Corporation of Namibia have applied for Exploration Licence Block
2914B and intend, in the event of a Discovery of Petroleum of a commercial
interest made by them, to apply fora Production Licence and to carry on
Production Operations and to sell or otherwise dispose of Petroleum recovered;
AND WHEREAS the Minister of Mines and Energy is empowered to grant and issue
Exploration Licences and Production Licences, subject to such terms and
conditions as may, in addition to the terms and conditions set out in section 14
of the said Act, be agreed upon in terms of section 13 thereof;
AND WHEREAS the Minister is prepared to grant such application on certain terms
and conditions;
NOW THEREFORE it is hereby agreed at WINDHOEK on this ……. day of June 2011
between:
THE GOVERNMENT OF NAMIBIA (“Government”)
(Herein represented by its Minister of Mines and Energy)
-and‑
1.    SIGNET PETROLEUM LIMITED;
2.    CRICKET INVESTMENTS (PTY) LTD; AND
3.    NATIONAL PETROLEUM CORPORATION OF NAMIBIA.
THAT the Minister of Mines and Energy shall cause‑
(a)    an Exploration Licence to be issued in accordance with the provisions of
section 34 of the said Petroleum (Exploration and Production) Act 1991, to
Signet Petroleum Limited, Cricket Investments (Pty) Ltd and National Petroleum
Corporation of Namibia upon signature of this Agreement and delivery by same to
the Minister of Mines and Energy of the Bank guarantee and the performance
guarantee referred to in clauses 4 and 30 of the Agreement; and
(b)    in the event that a Discovery of a commercial interest is made in the
area in respect of which such Exploration Licence has been issued and a
Petroleum Field is declared under section 42 of the said Petroleum (Exploration
and Production) Act, 1991, pursuant to such Discovery, upon an application made
in terms of section 46 of that Act a Production Licence to be issued in
accordance with the provisions of section 47(1)(a) of that Act to the said
Signet Petroleum Limited, Cricket Investments (Pty) Ltd and National Petroleum
Corporation


2

--------------------------------------------------------------------------------




of Namibia. THAT the aforesaid Exploration Licence and, when issued, Production
Licence shall, in addition to the terms and conditions contained in the said
Petroleum (Exploration and Production) Act, 1991, and the Petroleum (Taxation)
Act, 1991, be subject to the terms and conditions set out in the Schedule
hereto.




3

--------------------------------------------------------------------------------






SCHEDULE
ARRANGEMENT OF CLAUSES


Clause 1
7


Definitions
7


Clause 2
11


Address and other particulars of Company
11


Clause 3
12


Duration of Exploration Licence
12


Clause 4
13


Minimum exploration work programme
13


Clause 5
16


Technical Advisory Committee
16


Clause 6
18


Work programme and budget
18


Clause 7
18


Relinquishment
18


Clause 8
19


Discovery and development of Petroleum
19


Clause 9
23


Application for Production Licence
23


Clause 10
24


Sole risk
24


Clause 11
26


Environmental protection
26


Clause 12
31


Work practices and carrying out of operations
31


Clause 13
33


Royalty and annual charges
33


Clause 14
34


Taxation
34


Clause 14A
35


Optional Clause on Participation
35


Clause 15
35


Valuation of Namibian Crude Oil
35


Clause 16
38


Natural gas
38


Clause 17
40


Insurance and assets
40


Clause 18
42


Measurement of petroleum
42


Clause 19
42


Accounts and audits
42


Clause 20
43





4

--------------------------------------------------------------------------------




Records and reports and ownership of data
43


Clause 21
44


Confidentiality of data
44


Clause 22
47


Employment and training
47


Clause 23
48


Namibian goods and services
48


Clause 24
48


Domestic supply obligation
48


Clause 25
49


Unit development
49


Clause 26
49


Termination
49


Clause 27
50


Vis major
50


Clause 28
50


Assignation
50


Clause 29
51


Arbitration
51


Clause 30
52


Performance guarantee
52


Clause 31
52


Entire agreement and amendments
52


Clause 32
52


Waiver
52


Clause 33
53


Changes in Legislation
53


Clause 34
53


Applicable law
53


Clause 35
53


Notices
53


Clause 36
54


Customs Exemptions
54


Clause 37
55


Exchange Rights
55


 
 
ANNEXURE 1
60


DESCRIPTION OF LICENCE AREA
60


ANNEXURE 2
61


MAP OF LICENCE AREA
61


ANNEXURE 3
62


BANK GUARANTEES
62


ANNEXURE 4
70


ACCOUNTING PROCEDURE
70


ANNEXURE 5
90


PERFORMANCE GUARANTEE
90





5

--------------------------------------------------------------------------------




ANNEXURE 6
91


PRINCIPLES GOVERNING THE TRAINING SCHEME OF THE MINISTRY OF MINES WAND ENERGY
(“MME”)
91


ANNEXURE 7
94


PRINCIPLES GOVERNING THE USE OF FUNDS PAID TO NAMCOR FOR ENVIRONMENTAL STUDIES
94







6

--------------------------------------------------------------------------------






Clause 1


Definitions
1.1.
In this Agreement, unless the context indicates otherwise:

(a)
“Affiliate”, in relation to the Company, means any company holding directly or
indirectly a majority of shares in the Company or any company which is
controlled directly or indirectly by such first-mentioned company;

(b)
“Agreement” means this Petroleum Agreement between the Government and Signet
Petroleum BVI, Cricket Investments (Pty) Ltd and National Petroleum Corporation
of Namibia together with the Schedule and Annexures attached to this Agreement,
and any extension, renewal or amendment hereof agreed in writing by the Parties;

(c)
“Appraisal Well” means any Well drilled after a Discovery of Petroleum has been
made in the Licence Area for purposes of determining the quantity of Petroleum
in the Petroleum Reservoir to which such Discovery relates;

(d)
“Associated Natural Gas” means Natural Gas produced from any Well in the Licence
Area from which Crude Oil is predominantly produced and which is separated from
Crude Oil in accordance with Good Oilfield Practices, including the free gas
cap, but shall exclude any liquid hydrocarbons extracted from such gas;

(e)
“Barrel” means 42 United States gallons liquid measure, corrected to a
temperature of 60 degrees Fahrenheit;

(f)
“Block” means a Block, as defined in section 1(1) of the Petroleum Act;

(g)
“Calendar Month” means any of the 12 months of the Calendar Year;

(h)
“Calendar Year” means a period of a year commencing on the first day of January
in every year;

(i)
“Commissioner” means the Commissioner defined in section 1(1) of the Petroleum
Act;

(j)
“Company” means the Company which is a Party or, in the case of a joint venture,
the Companies which are parties to this Agreement, and includes any other
company to which the Company has assigned its interest or any part thereof in
relation to its Exploration Licence or in its Production Licence;

(k)
“Companies Act” means the Companies Act, 2004 (Act No. 28 of 2004);

(l)
“Crude Oil” means any Petroleum which is in a liquid state at the wellhead or
gas-oil separator or which is extracted from Natural Gas in a plant, including
distillate and condensate, and which has been produced from the Licence Area;



7

--------------------------------------------------------------------------------




provided however, that in clause 24 and where the context so admits, in clause
15, a reference to crude oil does not necessarily imply that it has been
produced from• the Licence Area;
(m)
“Crude Oil Produced and Saved” means Crude Oil produced by the Company under a
Production Licence, but shall not include any such Crude Oil which has been
unavoidably lost or lawfully used in connection with operations for the recovery
of Petroleum;

(n)
“Crystalline Basement”, for purposes of clause 4, means any igneous or
metamorphic rock excluding sills, dykes and similar subsurface intrusions or any
stratum in and below which the geological structure or physical characteristics
of the rock sequence do not have the properties necessary for the accumulation
of Petroleum in commercial quantities and which reflects the maximum depth at
which any such accumulation can be reasonably expected;

(o)
“Decommissioning Plan” means the package of measures proposed by the Company
pursuant to sA6(2)(viA) of the Petroleum Act to be taken after cessation of
production operations to remove or otherwise deal with all installations,
equipment, pipelines and other facilities, whether on shore or off shore,
erected or used for purposes of such operations and to rehabilitate land
disturbed by way of such operations, reviewed pursuant to s.68 A(1) and either
approved or revised by the Minister pursuant to s.68A(2) or 68A(3) of the
Petroleum Act.

(p)
“Development Operations” means Development Operations, as defined in section 1
of the Taxation Act;

(q)
“Development Plan” means the proposed programme of production and of processing
of Petroleum submitted in terms of section 46(2) of the Petroleum Act;

(r)
“Discovery” means a Discovery as defined in section 1 of the Petroleum Act;

(s)
“Effective Date” means the date on which the last Party signs this Agreement;

(t)
“End of Period Report” means a report to be submitted by the Company to the
Ministry at the end of an Exploration Period;

(u)
“End of Well Report” means a report to be submitted by the Company to the
Ministry at the end of drilling a well;

(v)
“Environmental Damage” includes any damage or injury to, or destruction of, air
or soil or water or any plant or animal life, whether in the sea or in any other
water or on, in or under Land;

(w)
“Exploration Area” means an Exploration Area as defined in section 1(1) of the
Petroleum Act;



8

--------------------------------------------------------------------------------




(x)
“Exploration Licence” means an Exploration Licence as defined in section 1(1) of
the Petroleum Act;

(y)
“Exploration Operations” means Exploration Operations as defined in section 1(1)
of the Petroleum Act;

(z)
“Exploration Period” means the Initial Exploration Period, the First Renewal
Exploration Period or the Second Renewal Exploration Period;

(aa)
“Exploration Well” means a Well drilled in the course of Exploration Operations,
but shall not include an Appraisal Well; “First Renewal Exploration Period”
means the period for which the

(bb)
Exploration Licence issued to the Company has been renewed for the first time
under section 34 of the Petroleum Act;

(cc)
“Good Oilfield Practices” has the meaning assigned to it in section 1(i) of the
Petroleum Act;

(dd)
“immovable Asset” means property which can be touched but which cannot be moved,
and includes buildings, fixtures or improvements in or over Land and the right
of occupation thereof;

(ee)
“Inflation Factor” means the figure, expressed to the fourth place of decimals,
obtained by dividing the Price Index as reported for the first time in the
monthly publication “International Financial Statistics” of the International
Monetary Fund in the section “Prices, Production, Employment” for the month in
which this Agreement has been signed by the Price Index first so reported for
the month in which the expenditure in question has been so incurred or, for
purposes of clause 22,4, the month for which the annual adjustment is to be
made;

(ff)
‘Initial Exploration Period” means the period commencing on the date of
signature of this Agreement and ending on a date not later than four years as
from such first mentioned date or such shorter period as may be determined in
clause 3;

(gg)
“Land” means Land as defined in section 1 (1) of the Petroleum Act;

(hh)
“Licence Area” means a Licence Area as defined in section 1 of the Taxation Act
to which the licence of the Company relates and which is described in Annexure 1
and shown on the map contained in Annexure 2;

(ii)
“Minister” means the Minister as defined in section 1(1) of the Petroleum Act;

(jj)
“Ministry’ means the Ministry of Mines and Energy of the Republic of Namibia;

(kk)
“Namcor” means the National Petroleum Corporation of Namibia;



9

--------------------------------------------------------------------------------




(ll)
“Natural Gas” means Natural Gas, whether Associated or Non Associated, and all
its constituent elements produced from any Well in the Licence Area and all non
hydrocarbon substances therein;

(mm)
“Natural Gas Produced and Saved” means Natural Gas produced by the Company under
a Production Licence, but shall not include any such Natural Gas which has been
unavoidably lost or lawfully used in connection with operations for the recovery
of Petroleum;

(nn)
“Non Associated Natural Gas” means Natural Gas other than Associated Natural
Gas;

(oo)
“Party” means the Government or the Company, as the case may be;

(pp)
“Petroleum” means Petroleum as defined in section 1(1) of the Petroleum Act;

(qq)
“Petroleum Act” means the Petroleum (Exploration and Production) Act, 1991;

(rr)
“Petroleum Data” has the meaning assigned to it clause 20.3 of this Agreement;

(ss)
“Petroleum Field” means a Petroleum Field as defined in section 1(1) of the
Petroleum Act

(tt)
“Petroleum Operations” means Exploration Operations and Production Operations
carried out in or in connection with a Licence. Area;

(uu)
“Petroleum Produced and Saved” means Crude Oil and Natural Gas Produced and
Saved;

(vv)
“Petroleum Reservoir” means a Petroleum Reservoir as defined in section 1(1) of
the Petroleum Act;

(ww)
“Price Index” means the value of the United States Industrial Goods Producer
Price Index reported for the first time for the year or, for purposes of clauses
4.7 and 22.5, the month in question in the monthly publication of the
International Monetary Fund known as the “International Financial Statistics” in
the section titled “Prices, Production, Employment”;

(xx)
“Production Area” means a Production Area as defined in section 1(1) of the
Petroleum Act;

(yy)
“Production Licence” means a Production Licence as defined in section 1(1) of
the Petroleum Act;

(zz)
“Production Operations” means Production Operations as defined in section 1(1)
of the Petroleum Act;

(z1)
“Quarter” means a period of three consecutive Calendar Months commencing on the
first day of January, April, July or October of each Calendar Year;



10

--------------------------------------------------------------------------------




(z2)
“Second Renewal Exploration Period” means the period for which the Exploration
Licence issued to the Company has been renewed for the second time under section
34 of the Petroleum Act;

(z3)
“Site Restoration” means all activities required to return a site to its natural
state or to render a site compatible with its intended after use after cessation
of Petroleum Operations in relation thereto, and shall include removal of
equipment, offshore and onshore structures and debris, establishment of
compatible contours and drainage, replacement of top soil, re-vegetation, slope
stabilization or infilling of excavations;

(z4)
‘Taxation Act” means the Petroleum (Taxation) Act, 1991;

(z5)
“Trust Fund” means the trust fund referred to in s.68(B) of the Petroleum Act.

(z6)
‘Well” means a Well as defined In section 1(1) of the Petroleum Act.

1.2.
For the purposes of the definition of “Affiliate”‑

(a)
a Company is directly controlled by any other company or companies if such
company or companies hold shares in such first-mentioned Company carrying in the
aggregate the majority of votes exercisable at the Company’s general meetings;

(b)
a particular Company is indirectly controlled by a company or companies
(hereinafter referred to as the parent company or companies) if a series of
companies can be specified, beginning with the parent company, so related that
each company of the series, except the parent company or companies, is directly
controlled by one or more of the companies earlier in the series.

1.3.
The headings to the respective clauses of this Agreement are used merely for
convenience and shall not form part of this Agreement.

1.4.
Unless the contrary intention appears, words importing the masculine gender
include females and words in the singular number include the plural, and words
in the plural number include the singular.

Clause 2    


Address and other particulars of Company
2.1a
Signet Petroleum Limited is duly registered and incorporated as a British Virgin
Islands company in accordance with the provisions of the companies registration
laws of the British Virgin Islands in respect of which incorporation a
certificate of incorporation No.1590364 dated 18th June 2010 has been issued.



11

--------------------------------------------------------------------------------




2.1b
The registered address of Signet Petroleum Limited is 27, Reid Street, 1st
Floor, Hamilton HM11 Bermuda.

2.1c
Signet Petroleum Limited hereby declares that the following persons are the
beneficial owners of more than five per cent of the shares issued by it:‑

Full Name:
Percentage held:
1. Wade Cherwayko
1. 70% (seventy percent)
2. Ian Burns
2. 15% (fifteen percent)
3. Middle March Partners
3. 15% (fifteen percent)



2.2a
Cricket investments (Pty) Limited is duly registered and incorporated as a
Namibian company in accordance with the provisions of the Companies Act in
respect of which incorporation a certificate of incorporation No. _2008 0317..
dated 1 1 th April 2008 has been issued.

2.2b
The registered address of Cricket Investments (Pty) Limited is 61 Bismarch
Street, PO Box 2148 Windhoek Namibia.

2.2c
Cricket Investments (Pty) Limited hereby declares that the following person is
the beneficial owner of more than five per cent of the shares issued by it:‑

Full Names:
Percentage held:
1. C/0 BDO Spencer Accountants
1. 100% (one hundred percent)



2.3a.
National Petroleum Corporation of Namibia is a wholly owned corporation of the
Republic of Namibia.

2.3b.
The registered address of National Petroleum Corporation of Namibia is 1
Avaition Road Road, Petroleum House, Private Bag 13196, Windhoek Namibia

2.2c
National Petroleum Corporation of Namibia hereby declares that the following
person is the beneficial owner of more than five per cent of the shares issued
by it:‑

Full Names:
Percentage held:
1. The Republic of Namibia
1. 100% (one hundred percent)



Clause 3    


Duration of Exploration Licence


12

--------------------------------------------------------------------------------




3.1.
Subject to the provisions of the Petroleum Act, the Exploration. ticence:,
granted to the Company shall be for an initial period of four years commencing
frorn the date of signature of this Agreement by all the parties thereto.

3.2.
Subject to the provisions of the Petroleum Act, the Exploration Licence referred
to in clause 3.1 may be renewed for such further period, not exceeding two
years, as may be determined by the Minister at the time of the renewal of such
licence as from the date on which such licence would have expired if an
application for its renewal had not been made or on the date on which the
application for such renewal is granted, whichever date is the later date:
Provided that such licence shall not be renewed on more than two occasions.

Clause 4    


Minimum exploration work programme
4.1.
Subject to clause 4.6, the Company shall, during each of the periods referred to
in clauses 4.1(4 4.1(b) and 4.1 (c) below into which its exploration work
programme is divided for purposes of this Agreement, carry out the work
specified in such paragraphs, and shall spend not less than the amounts so
specified in relation to such work:

(a)
initial Exploration Period

(i)
Minimum exploration work

(A)
Gather relevant technical data including drilling seismic, magnetic and gravity
data and existing reports relating to the prospectivity for hydrocarbons in the
license area;

(B)
Review all available data on the basin;

(C)
Reprocess selected seismic lines for reference purposes.

(D)
Plan for the acquisition of new data, both surface geochemistry and surface seep
studies;

(E)
Acquisition of 3000 km of 2D Seismic Data;

(F)
Acquisition of 1000 km2 of 3D Seismic Data; and

(G)
Submission of an End of Period Report to the Ministry, provided that the Parties
acknowledge and agree that the

Company may, at its discretion acquire more than 1000 km2 of 3D Seismic Data in
which event, the Company shall be relieved of its obligation to acquire the
3,000 km2 2D Seismic Data and shall only acquire such 2D Seismic Data as it
deems fit.
(ii)
Minimum exploration expenditure

(A)
US$ 5,000,000 (five million United States Dollars). The Parties acknowledge and
agree that this amount:



13

--------------------------------------------------------------------------------




(1)
represents the minimum amount to be spent in completing the minimum exploration
work stated in clause 4.1(a)(i)•above and it excludes the cost of residential
and office accommodation, annual charges payable under clause 13.1(b) and the
annual sum to be spent pursuant to clause 22.3; and

(2)
is expressed in constant price terms at price levels pertaining on the date of
signature.

(b)
First Renewal Exploration Period

(i)
Minimum exploration work

(A)
Procure drilling vessel and drill one exploration well to a minimum depth of
3,000 m in the License Area; and

(B)
Submit End of Well Report to the Ministry.

(ii)
Minimum exploration expenditure

US$ 10,000,000 (ten million United States Dollars). The Parties acknowledge and
agree that this amount represents the minimum amount to be spent in completing
the minimum -.exploration work stated in clause 4,1(b)(i) above and it excludes
the cost of residential and office accommodation, annual charges payable under
clause 13.1(b) and the annual sum to be spent pursuant to clause 22.3.
(c)
Second Renewal Exploration Period

(i)
Minimum exploration work

(A)
Carry out post-drill analysis;

(B)
Procure a drilling rig;

(C)
Drill one well to a minimum depth of 3,000 m in the License Area; and

(D)
Submit End of Well Report to the ministry.

(ii)
Minimum exploration expenditure

10,000.000 (ten million United States Dollars) The Parties acknowledge and agree
that this amount represents the minimum amount to be spent in completing the
minimum exploration work stated in clause 4.1(c)(i) above and it excludes the
cost of residential and office accommodation, annual charges payable under
clause 13.1(b) and the annual sum to be spent pursuant to clause 22.3.
4.2.
The minimum exploration expenditure referred to in clause 4.1 for each
Exploration Period shall not have been satisfied unless the total actual
expenditure attributable to the work specified in clause 4.1 for the relevant
period equals or exceeds the sums mentioned in the said clause 4.1, provided
that for this purpose all such actual



14

--------------------------------------------------------------------------------




attributable expenditures shall be adjusted for inflation, commencing from the
Calendar Month in which this Agreement is signed by multiplying each such
expenditures by the Inflation Factor.
4.3.
If the Price Index ceases to be published, the Price Index contemplated in
clause 4.2 shall for the purposes of this Agreement be such price index as may
be determined by mutual agreement between the Parties to this Agreement.

4.4.
Any expenditure incurred by the Company in respect of an appraisal programme
referred to in clause B of this Agreement shall not be regarded to be
expenditure incurred for purposes of clause 4.1.

4.5.
If the Company has during any period referred to in clause 4.1 spent more than
the amount specified therein in respect of the period in question, the amount so
overspent may, subject to adjustment in terms of clause 4.2, be carried over and
credited against the minimum amount so specified in respect of the next ensuing
Exploration Period: Provided that this sub clause shall not be construed as
detracting or modifying any obligation of the Company to drill Exploration Wells
or to conduct seismic surveys in terms of this clause.

4.6.
No Exploration Well drilled by the Company shall be regarded as discharging the
Company from its obligation to drill such Exploration Well, unless

(a)
such Well has been drilled to a depth or stratigraphic level specified in clause
4.1; or

(b)
such Well has been drilled to such depth as may be necessary for evaluation of
the geological formation established by the available geophysical data as the
deepest objective in the feature chosen for drilling; or

(c)
a Discovery is made and further drilling may cause irrepairable damage to such
Discovery; or

(d)
before reaching the depth referred to in subparagraphs (a) and (b), the
Crystalline Basement is encountered; or

(e)
before reaching such Crystalline Basement, insurmountable technical problems are
encountered which will make further drilling impractical, provided that if the
said Well is abandoned owing to the said problems before reaching the said
Crystalline Basement, the Company shah drill a substitute Exploration Well in
the Licence Area to the depth aforesaid and the Parties will agree on an
extension of the relevant Exploration Period.

4.7.
The Company shall within 30 (thirty) days from the Effective Date and on the
first day on which the First Renewal Exploration Period and the Second Renewal
Exploration Period respectively commence, provide, in a form substantially
similar to the form set out in Annexure 3, a bank guarantee in respect of the
minimum expenditure referred to in clause 4.1 in respect of the Exploration
Period in question and the Parties agree that:



15

--------------------------------------------------------------------------------




(a)
The amount of any such bank guarantee shall be reduced at the end of every
Quarter by an amount equal to the actual expenditure incurred by the Company
during such Quarter in discharge of its obligations under clause 4.1.

(b)
If at the end of the Initial Exploration Period, the First Renewal Exploration
Period or Second Renewal Exploration Period, as the case may be, the expenditure
incurred by the Company during any such period, as adjusted in accordance with
clause 4.2, and with due regard to any amount carried over in terms of clause
4.5 does not equal or exceed the minimum expenditure referred to in clause 4.1
for such period, the said bank guarantee shall be invoked for purposes of
payment to the Minister of the full amount of the shortfall, as adjusted by
multiplying such shortfall by a figure, expressed to the fourth place of
decimals, obtained by dividing the Price Index, for the Calendar Month
immediately preceding the day of receipt of written demand for payment of such
shortfall, by such Price Index as so reported for the Calendar Month in which
this Agreement has been signed.

4.8.
The Company shall submit to the Commissioner annually a work programme and a
budget reviewed in accordance with the terms of clause 5.4 setting forth the
work to be carried out and showing an estimate of the amounts to be spent
thereon.

Clause 5    


Technical Advisory Committee
5.1.
The Minister and the Company shall as soon as possible after the date on which
this Agreement is signed establish a committee to be known as the Technical
Advisory Committee which shall consist of‑

(a)
a chairman and three other persons appointed by the Minister: and

(b)
four other persons appointed by the Company.

5.2.
The Minister and the Company may, with due regard to the terms of clause 5.1,
appoint by notice in writing, whether by telex, telefax or otherwise, any person
to act in the place of any member of the Technical Advisory Committee during his
absence or incapacity to act as a member of the Committee.

5.3.
When an alternate member acts in the place of any member he/she shall have the
powers and perform the duties of such member.

5.4.
Without prejudice to the rights and obligations of the Company in relation to
the management of its operations the functions of the Technical Advisory
Committee shall be‑

(a)
to oversee and monitor all Petroleum Operations carried out by the Company;

(b)
to review any proposed exploration work programme and budgets to be submitted by
the Company to the Commissioner in terms of clauses 4.8 and



16

--------------------------------------------------------------------------------




6 and to monitor the implementation of any appraisal programmes submitted by the
Company to the Minister in terms of clause 8;
(c)
to review and recommend to the Commissioner for approval, at any date after the
date on which application is made by the Company for a Production Licence in
respect of any part of the Licence Area and for as long as Petroleum is produced
in such area, any proposed exploration work programme and budgets and any
proposed amendment to be submitted to the Commissioner in terms of clauses 4.8
and 6;

(d)
to review any appraisal programmes submitted by the Company to the Minister in
terms of clause 8 and any Development Plan which the Company proposes to submit
in connection with an application for a Production Licence in terms of clause 9;

(e)
to ensure that the accounting of expenditure and the maintenance of operating
records and reports kept in connection with the Petroleum Operations are made in
accordance with this Agreement and the accounting principles and procedures
generally accepted in the international petroleum industry.

5.5.
All meetings of the Technical Advisory Committee shall be held at such places,
whether within or, with the prior approval in writing of the Minister, outside
Namibia, and at such times, but not less than one meeting during each half of
the Calendar Year during the term of the Exploration Licence and thereafter not
less than one meeting during each Quarter, as may be determined unanimously by
its members.

5.6.
Five members of the Technical Advisory Committee shall form a quorum for a
meeting of the Committee.

5.7.
The Minister or the Company shall have the right to call any expert to any
meeting of the Technical Advisory Committee to advise the Committee on any
matter of a technical nature requiring expert advice.

5.8.
A unanimous vote of all the members of the Technical Advisory Committee present
at a meeting thereof on any matter requiring a decision of the Committee as set
out in clause 5.4 shall be a decision of the Committee and shall be binding upon
the Parties to this Agreement. The committee shall not make any decision which
shall unreasonably or negatively impede the Company’s ability to fulfill its
obligations under this Agreement.

5.9.
If a decision cannot be taken as contemplated in clause 5.8

(a)
in the case of a proposal of the Company in relation to a matter referred to in
paragraph (a), (b) or (d) of clause 5.4, the proposal of the Company shall
prevail, provided (i) that such proposal is not inconsistent with any term of
this Agreement; and (ii) that, in the case of the review of a Development Plan,
such proposal contains the particulars contemplated in section 46(2)(e) to (k)
of the Petroleum Act;

(b)
in the case of any dispute in respect of a matter contemplated in paragraph



17

--------------------------------------------------------------------------------




(c)
of clause 5.4, such dispute between the Minister and the Company shall be
referred, within 90 days as from the date of the meeting on which no decision
could have so been taken, to a sole expert appointed in accordance with the
terms of clause 29.6.

Clause 6    


Work programme and budget
6.1.
During the currency of an Exploration Licence the Company shall prepare and
submit in each Calendar Year, not less than three months prior to the last day
of each Calendar Year to the Commissioner a work programme and budget referred
to in paragraph (b) or (c) of clause 5.4 for review or for review and
recommendation by the Technical Advisory Committee in accordance with the terms
of those paragraphs, setting forth the Exploration Operations which the Company
proposes to carry out during the period of 12 months immediately following such
last day and the estimated cost thereof.

6.2.
Any work programme and budget submitted in terms of sub clause 6.1 for review or
review and recommendation by the Technical Advisory Committee to the
Commissioner and any revision or amendment thereof shall be consistent with the
requirements set out in clause 4 relating to the minimum exploration work and
minimum exploration expenditure for any of the periods so set out within which
the work programme and budget will fall.

6.3.
The Company may by notice in writing to the Minister amend any work programme or
budget submitted to the Technical Advisory Committee, provided that the work
programme or budget is not required to be submitted to that Committee for review
and recommendation to the Commissioner under the terms of paragraph (c) of
clause 5.4 and such amendment is consistent with the Company’s obligations under
clause 4.

6.4.
A notice referred to in clause 6.3 shall state the reasons for which the
amendment is necessary or desirable.

Clause 7    


Relinquishment
7.1.
Subject to the provisions of the Petroleum Act, the Company shall by notice in
writing addressed and delivered to the Commissioner relinquish‑

(a)
not later than 30 days before the end of the fourth year of the currency of the
Exploration Licence, at least 50 per cent of the Exploration Area as described
in Annexure 1 to which such licence relates and identified in such notice;

(b)
not later than 30 days before the end of the sixth year of such currency, at
least a further 26 per cent of such Exploration Area as described in Annexure 1
and so identified,



18

--------------------------------------------------------------------------------




Whereupon any part of the Exploration Area so identified shall cease to be part
of such Exploration Area as from a date 90 days after the date of such notice:
Provided that‑
(i)
if such licence is cancelled in terms of section 19(3) of the Petroleum Act in
relation to any area of Land in any Calendar Year of the currency of such
licence, such area of Land shall be deemed to have been relinquished for the
purposes of the determination of the relinquishment next required to be made by
the Company under paragraph (a) or (b);

(ii)
any area of Land relinquished under clause 7.2, shall be deemed to have been
relinquished for the purposes of the determination of the relinquishment next
required to be made by the Company under paragraph (a) or (b);

(iii)
the Company shall relinquish such Land in such a manner so as to ensure that the
Exploration Area is, after such relinquishment, a single area consisting, in so
far as it is possible, of rectangular blocks bounded by lines running either due
North and South or due East and West and having sides, each of at least 30
seconds of longitude or latitude, as the case may be;

(iv)
the Company shall not be required to relinquish any Land in the Exploration Area
which is subject to an application for a Production Licence or situated within a
Petroleum Field or subject to an application for the declaration of a Petroleum
Field.

7.2.
The Company may, subject to the terms of sub-paragraph (iii) of the proviso to
clause 7.1, by notice in writing addressed and delivered to the Commissioner-
relinquish any area of Land to which its Exploration Licence relates from a date
not less than six months from the date on which such notice was delivered to the
Commissioner.

7.3.
Any relinquishment in terms of clause 7.2 shall be without prejudice to any
obligation incurred by the Company in respect of the area relinquished prior to
the date of relinquishment and such relinquishment shall not affect the
obligations of the Company under clause 4.

Clause 8    


Discovery and development of Petroleum
8.1.
When a Discovery is made in an Exploration Area, the Company shall

(a)
forthwith inform the Commissioner by notice in writing of the fact that such
Discovery has been made;

(b)
forthwith cause tests to be made in connection with such Discovery in order to
determine the commercial interest of such Discovery;



19

--------------------------------------------------------------------------------




(c)
within a period of 60 days after such notice, furnish the Commissioner in
writing with particulars of the steps which it proposes to take to satisfy the
requirements of paragraph (e) of this clause;

(d)
within a period of 60 days after such notice, furnish the Commissioner in
writing with particulars relating to the Block or Blocks where such Discovery
has been made, the nature of such Discovery and such other particulars as the
Commissioner may require;

(e)
within a period of 60 days after having completed such tests, furnish the
Commissioner with a report containing an evaluated result of such tests and an
evaluation of the potential commercial interest of such Discovery.

8.2.
If the report referred to in paragraph (e) of clause 8.1 indicates that in the
Company’s judgment, utilizing Good Oilfield Practices, a Discovery may be of
commercial interest, the Company

(a)
shall within 90 days of the delivery of such report address and deliver to the
Commissioner an appraisal programme which is commensurate with the size and
nature of the Discovery for the Commissioner’s approval which shall include
particulars relating to the drilling of Appraisal Wells;

(b)
shall upon approval forthwith take all such steps as may be reasonable in the
circumstances in order to appraise the Discovery and determine the quantity of
Petroleum to which the Discovery relates in so far as it occurs within the
Exploration Area;

(c)
may apply, pursuant to section 42 of the Petroleum Act, for the declaration of a
Petroleum Field over the relevant area;

8.3.
The Commissioner shall by notice in writing addressed and delivered to the
Company within 30 days of delivery of the appraisal programme indicate whether
or not he approves thereof.

8.4.
Where the appraisal programme is not approved by the Commissioner, the Technical
Advisory Committee shall, within a period of 30 days from the date on which the
notice referred to in clause 8.3 was delivered to the Company, meet to discuss
and agree on revisions to the appraisal programme.

8.5.
If the members of the Technical Advisory Committee are unable to agree on
revisions to the appraisal programme, the provisions of clause 5.9 shall apply
mutatis mutandis, enabling the Company to proceed with the implementation of its
appraisal programme, with such revisions, if any, as it deems fit. The Company’s
appraisal programme shall be deemed to have been approved by the Commissioner on
the date on which the Commissioner receives notification from the Technical
Advisory Committee on the outcome of its deliberations.

8.6.
The Company shall, within two years from the date on which the Commissioner
approved of the appraisal programme or such longer period as the Commissioner
on• good cause shown may allow, address and deliver to the Commissioner‑



20

--------------------------------------------------------------------------------




(a)
a full report containing particulars of the results of the appraisal programme,
including particulars relating to

(i)
the location and depth of Petroleum or hydrocarbon bearing structures;

(ii)
the composition of Petroleum or hydrocarbons;

(iii)
the estimated recoverable reserves of Petroleum or hydrocarbons;

(iv)
the estimated daily production potential of Petroleum or hydrocarbons;

(b)
a preliminary estimate of the cost of Development Operations and Production
Operations relating to the Discovery, including the cost of transportation of
Petroleum or hydrocarbons, based upon an outline design for the development of
the Discovery.

8.7.
The Company shalt, in so far as it is able to do so from results obtained from
an appraisal programme, within 13 months after the date on which the
Commissioner approved of such programme, issue an interim report containing the
particulars and preliminary estimates contemplated in clause 8.6.

8.8.
The Commissioner may, at any time after delivery of the report and estimates
referred to in clause 8.6, request the Company to supply such further
particulars relating to such report as he deems necessary and the Company shall
comply in writing with such request within 30 days from the date of delivery of
such request.

8.9.
The Commissioner and the Company shall, within three months of the delivery of
the report and estimates referred to in clause 8.6 or such longer period as the
Commissioner on good cause shown may allow, discuss the report and estimates to
determine whether the Discovery is of commercial interest.

8.10.
If the Company decides that the Discovery is not of present commercial interest
and the Commissioner does not agree with such determination, the Commissioner
may cause an independent evaluation of the Discovery to be carried out. If the
independent evaluation establishes that the Discovery is of commercial interest,
the provisions of clause 8.11 shall apply.

8.11.
If the conclusion of the evaluation referred to in clause 8.10 is that the
Discovery is of commercial interest the Minister may, subject to the terms of
clause 8.12, by notice in writing addressed and delivered to the Company, direct
that with effect from a date specified in such notice the Licence in question
shall cease to be of any force and effect in relation to the Discovery Block in
question and any adjoining Land required for purposes of obtaining access to
that Block.

8.12.
The Minister shall not exercise his powers under clause 8.11, unless he‑

(a)
has submitted the evaluation referred to in clause 8.10 to the Company for
consideration and afforded the Company a period of three months from the date of
delivery of the said evaluation to review its position regarding the commercial
interest of the Discovery and to notify the Minister in writing of its



21

--------------------------------------------------------------------------------




intention to develop the Discovery and the Company has failed or refused to so
notify the Minister or has notified the Minister that it does not intend to
develop the Discovery;
(b)
has by notice in writing addressed and delivered to the Company informed the
Company of his intention to exercise such powers;

(c)
has requested the Company to make representations to the Minister in relation to
the matter on or before a date specified in such notice;

(d)
is, having regard to information available to him and after having considered
any representations made to him by virtue of the notice referred to in paragraph
(a), satisfied that the Discovery is of commercial interest.

8.13.
In the event of the Company notifying the Minister of its intention to develop
the Discovery as contemplated in paragraph (a) of clause 8.12, the Company shall
reimburse the Government the cost of the independent evaluation referred to in
clause 8.10.

8.14.
If the Minister has given a direction to the Company that the Company’s
Exploration Licence shall cease to be of any force and effect in relation to the
Discovery Block in question and any adjoining Land required for purposes of
obtaining access to that Block in terms of clause 8.11, the Company may apply to
the Minister to reinstate the rights it previously had in respect of the
relevant area: Provided that‑

(a)
the rights so reinstated shall not subsist beyond the date on which they would
have expired, if the Minister had not made the direction under the said clause
8.11;

(b)
no such rights shall be exercised by the Company if the Minister has, subsequent
to the said direction, granted any rights to any other person in relation to the
area in question which are inconsistent with the rights so reinstated by the
Minister;

(c)
the Company pays to the Government an amount equal to‑

(i)
the cost of the independent evaluation referred to in clause 8.10, if any;

(ii)
any expenditure incurred by the Government in relation


to Exploration Operations, appraisal operations and any other work done in or
connected with such area after the date on which the said direction of the
Minister under clause 8.11 was delivered to the Company; and
(iii)
500 per cent of all such expenditure referred to in subparagraphs (i) and(ii),
which amount shall not be allowable as a deduction under the Taxation Act.



22

--------------------------------------------------------------------------------




8.15.
Notwithstanding the other provisions of this clause 8, if after having carried
out an appraisal programme pursuant to section 39 (2) of the Petroleum Act, that
a Discovery of Crude Oil is not of present commercial interest but may become of
commercial interest then, if the Commissioner agrees with such determination,
the Minister hereby agrees to allow the Company to retain the Discovery Block
for the duration of the Company’s Exploration Licence and any renewal thereof,
provided that:

(a)
The determination of potential commerciality shall be based on relevant economic
criteria, including but not limited to, potential Crude Oil production rates,
Crude Oil prices, development costs, operating costs as well as any other
relevant criteria;

(b)
The Company shall reassess the commerciality of the Discovery twelve months
after the Discovery has been notified to the Commissioner and thereafter every
two years, based on the same economic criteria as set forth in (a) above;

(c)
The Company shall within 30 days after the completion of each reassessment
inform the Minister whether it determines the Discovery still to be of potential
commercial interest. A copy of any reassessment study shall be given to the
Commissioner;

(d)
If as a result of the Company’s reassessment under clause 8.15(b) the Company
determines that the Discovery has become of commercial interest the provisions
of clause 8.2 to 8.14 shall apply;

(e)
If as a result of the Company’s reassessment under clause 18.5(b) the Company
determines that the Discovery remains only of potential commercial interest, but
the Commissioner considers that it is of present commercial interest, the
provisions of clause 8.10 shall apply; and

(f)
If as a result of the Company’s reassessment under clause 8.15(b), the Company
determines that the Discovery is no longer of potential commercial interest, the
Minister may require the Company to relinquish the Discovery Block.

Clause 9    


Application for Production Licence
9.1.
If the Company intends to apply for a Production Licence in respect of the
Discovery Block in question as contemplated in section 43(1) of the Petroleum
Act, the Company shall arrange a meeting with the Commissioner to identify,
after having had due regard to all the relevant particulars, the Discovery Block
or Blocks to which such licence should relate.

9.2.
Where a part of a Petroleum Reservoir in respect of which the Company intends to
make an application for a Production Licence is contained in a Block or Blocks
outside the Licence Area, such Block or Blocks may be included at the Minister’s
discretion in the area in relation to which application for a Production Licence
is made, provided



23

--------------------------------------------------------------------------------




that such Block or Blocks are not subject to an Exploration or Production
Licence granted to any other person,
9.3.
The Company shall, in making an application for a Production Licence as
contemplated in section 43(1) of the Petroleum Act, comply with the provisions
of section 46(2) of the Petroleum Act and any other provisions relating to such
applications.

9.4.
The proposed programme of Production Operations and processing of Petroleum
referred to in section 46(2)(i) of the Petroleum Act shall‑

(a)
relate exclusively to the Block or Blocks within the area to which the Licence
relates and which, on a reasonable interpretation of the available particulars,
contain a Petroleum Reservoir or part thereof;

(b)
be designed to ensure the most efficient, beneficial and timely use of the
Petroleum resources in the area to which the Production Licence relates; and

(c)
be compiled in accordance with sound engineering, economic, safety and
environmental principles recognized in the international petroleum industry.

9.5.
The Minister shall, subject to the provisions of section 47 of the Petroleum Act
and after approval of the Development Plan, within six months after delivery of
the application for a Production Licence referred to in clause 9.3, grant such
application and issue such licence for a period of 25 years

9.6.
If, within a period of 60 days after submission of the Development Plan, the
Minister has failed or refused to approve such Development Plan, the Minister
shall arrange a meeting with the Company to be held within a period of 14 days
after the expiry of the aforesaid period,

9.7.
If the Minister and the Company are unable to agree at the meeting referred to
in clause 9.6 on whether such Development Plan meets the requirements set forth
in clause 9.4, the Minister or the Company may request the appointment of the
expert contemplated in clause 29.6, if necessary, and submit the dispute for
determination.

9.8.
In the event of the expert referred to in clause 9.7 determining that such
Development Plan does not meet the requirements of clause 9.4, the said expert
shall determine which modifications to such Development Plan are necessary to
comply with the requirements of clause 9.4 and the Company shall modify such
Development Plan accordingly.

9.9.
The decision of the expert referred to in clause 9.8 shall be final and binding
on the Minister and the Company, provided that in the event of the Company being
dissatisfied with the decision of the said expert, it may, within 60 days after
the

9.10.
date on which the decision was conveyed to it, notify the Minister that it
withdraws the application for a Production Licence referred to in clause 9.3, in
which event such notice shall be deemed to be a report by the Company
contemplated in section 39(1) of the Petroleum Act.



24

--------------------------------------------------------------------------------




Clause 10    


Sole risk
10.1.
Subject to the terms of clause 10.5, the Minister may during any Exploration
Period require the Company by notice in writing‑

(a)
to test any additional horizons within the agreed Well depth; or

(b)
to penetrate and test any horizons deeper than such depth; or

(c)
to continue drilling and test any such additional horizons.

10.2.
A notice referred to in clause 10.1 shall be given as early as possible prior to
or during the drilling of the Well, but in any case not after the Company has
notified the Minister of the detailed completion or abandonment plan for the
Well. Upon receipt of such notice the Company shall, subject to the terms of
clause 10.5, cause such tests, penetration and drilling to be carried out at the
sole cost and risk of the Government. At any time before such tests, penetration
or drilling is carried out the Company may elect to include such tests,
penetration or drilling in its Exploration Operations.

10.3.
Subject to the terms of clause 10.5, the Minister may‑

(a)
during any Exploration Period recommend that the Company include certain
Exploration Wells in its exploration work programme;

(b)
if any dispute arises in relation to any recommendation made in terms of
paragraph (a), require by at least six months notice in writing to the Company,
which notice shall contain the proposed location of the Well, the geological
objective and other details of the Well to be drilled and the schedule of
financing, the Company to drill within the Exploration Area and at the sole cost
and risk of the Government, a maximum of two such Exploration Wells per Calendar
Year, provided that suitable rigs are available for use in the Exploration Area,
and such operations will not unreasonably interfere with Petroleum Operations
required to be carried out under this agreement. The Company may, at any time
before such Exploration Wells are drilled, elect to include such Exploration
Wells in its Exploration Operations.

10.4.
If a Discovery is made in consequence of any activities carried out in terms of
clauses 10.1 and 10.3 the Minister may cause at the sole cost, risk and benefit
of the Government the Discovery to be appraised and any Petroleum discovered to
be developed and produced. The Company may before such appraisal, development or
production, as the case may be, inform the Minister by notice in writing that it
wishes to take over such appraisal or development under the terms of its
Licence. In such event the Company shall pay to the Government

(a)
within 30 days from the date of dispatch of its notice to the Minister, an
amount equivalent to the expenditures incurred by the Minister in connection
with such appraisal, development or production; and



25

--------------------------------------------------------------------------------




(b)
if the Company so informs the Minister before such appraisal commences, an
additional amount equal to 200 per cent of the expenditure referred to in
paragraph (a) or, if the Company so informs the Minister after such appraisal
has commenced, but before such development commences, an additional amount equal
to 600 per cent of the expenditure referred to in paragraph (a), which
expenditure and additional amount shall not be allowable as a deduction under
the Taxation Act.

10.5.
The Company shall by virtue of a notice given in terms of clauses 10.1, 10.3 and
10.4 not be required‑

(a)
to test any additional horizons or to penetrate and test any deeper horizons or
to drill any additional Exploration Wells if, employing Good Oilfield Practices,
such operations are not technically feasible and cannot be conducted in a safe
and prudent manner or such operations will have a detrimental effect on the
proper performance of the Company’s work programme;

(b)
to penetrate and test horizons deeper than the agreed Well depth, if the Weil in
question has encountered productive horizons;

(c)
to drill Exploration Wells in a Petroleum Field or a Production Area or a
Discovery Block retained pursuant to clause 16.12;

(d)
to carry out any operations referred to in such notice during any Calendar
Month, unless the Government advances, subject to such conditions of accounting
as the Minister may determine, before the commencement of such Calendar Month,
to the Company an amount to finance the expenditure to be incurred in connection
therewith.

10.6.
The Minister shall not engage any third party to carry out any activities
contemplated in clause 10.4, unless he has first offered by notice in writing
the Company the right to carry out such activities on the Government’s behalf,
on the same terms agreed to by such third party and the Company has refused the
offer or has failed to accept such offer within a period of 60 days as from the
date on which the offer was made and unless such activities will not interfere
with Petroleum Operations to be carried out pursuant to this Agreement.

Clause 11    


Environmental protection
11.1.
The Minister and the Company concede that Petroleum Operations will cause some
impact on the environment in the Licence Area.

11.2.
The Company shall‑

(a)
conduct its Petroleum Operations in a manner likely to conserve the natural
resources of Namibia and protect the environment;



26

--------------------------------------------------------------------------------




(b)
employ the best available techniques in accordance with Good Oilfield Practices
for the prevention of Environmental Damage to which its Petroleum Operations
might contribute and for the minimization of the effect of such operations on
adjoining or neighboring Lands; and

(c)
implement the proposals contained in its Development Plan regarding the
prevention of pollution, the treatment of wastes, the safeguarding of natural
resources and the progressive reclamation and rehabilitation of Lands disturbed
by Petroleum Operations.

11.3.
The Company undertakes for purposes of this Agreement to take all reasonable,
necessary and adequate steps in accordance with Good Oilfield Practices to
minimize Environmental Damage to the Licence Area and adjoining or neighboring
Lands.

11.4.
If the Company fails to comply with the terms of clause 11.3 or contravenes any
law on the prevention of Environmental Damage and such failure or contravention
results in any Environmental Damage, the Company shall take all necessary and
reasonable measures to remedy such failure or contravention and the effects
thereof.

11.5.
If the Minister has reason to believe that any works or installations erected by
the Company or any operations carried out by the Company are endangering or may
endanger persons or any property of any other person or is causing pollution or
is harming wildlife or the environment to a degree which the Minister deems
unacceptable, the Minister may require the Company to take reasonable remedial
measures within such reasonable period as may be determined by the Minister and
to take reasonable and appropriate steps to repair any damage to the
environment. If the Minister deems it necessary, he may require the Company to
discontinue Petroleum Operations in whole or in part until the Company has taken
such remedial measures or has repaired any damage.

11.6.
The measures and methods to be used by the Company for purposes of complying
with the terms of clause 11.3 shall be determined in timely consultation with
the Minister upon the commencement of Petroleum Operations or whenever there is
a significant change in the scope or method of carrying out Petroleum
Operations, and the Company shall take into account the international standards
applicable in similar circumstances and the relevant environmental impact
assessment studies carried out in accordance with clause

11.7.
The Company shall notify the Minister in writing of the nature of the measures
and methods finally determined by the Company and shall cause such measures and
methods to be reviewed from time to time in view of prevailing circumstances.

11.8.
The Company shall cause a person or persons, approved by the Minister on account
of their special knowledge of environmental matters, to carry out two
environmental impact assessment studies, in order

(a)
to determine the prevailing situation relating to the environment, human beings,
wildlife or marine life in the Licence Area and in the adjoining or neighboring
areas at the time of the studies; and



27

--------------------------------------------------------------------------------




(b)
to establish what the effect will be on the environment, human beings, wildlife
or marine life in the Licence Area in consequence of the Petroleum Operations to
be made under this Agreement, and to submit for consideration by the Parties
measures and methods contemplated in clause 11.6 for minimizing Environmental
Damage and carrying out Site Restoration in the License Area.

11.9.
The first of the two studies referred to in clause 11.8 shall be carried out in
two parts. The first part of the first study shall be a baseline study of
existing information on the environment, human beings, wildlife or marine life
in the Licence Area. The company shall conclude such baseline study prior to
undertaking any fieldwork for a seismographic survey. The second part of the
first study shall be an environmental impact assessment study of the effects of
drilling on the environment. This environmental impact assessment study is to be
concluded sufficiently in advance of the commencement of drilling to enable the
results of this environmental impact assessment study to be taken into account
in preparing all relevant drilling management, waste management and contingency
plans relating to the exploration drilling stage. A minimum of 12 copies of the
reports on the baseline and environmental Impact assessment studies shall be
submitted to the Government.

11.10.
The second of the two studies referred to in clause 11.8 shall be an
environmental impact assessment study of the effects of production on the
environment and shall be concluded sufficiently in advance of the commencement
of Production Operations to enable the results of this environmental impact
assessment study to be taken into account in preparing all relevant production
management, waste management and contingency plans relating to Production
Operations and shall be submitted by the Company as part of its Development
Plan. A minimum of 12 copies of the report on the environmental impact
assessment study shall be submitted to the Government.

11.11.
The studies mentioned in clause 11,8 shall contain proposed environmental
guidelines to be followed in order to minimize Environmental Damage and shall
include, but riot be limited to‑

(a)
access cutting;

(b)
clearing and timber salvage;

(c)
wildlife and habitat protection;

(d)
marine resource protection;

(e)
fuel storage and handling;

(f)
use of explosives;

(g)
camps and staging areas;

(h)
liquid and solid waste disposal;

(i)
cultural and archaeological sites;



28

--------------------------------------------------------------------------------




(j)
selection of drilling sites;

(k)
terrain stabilization;

(I)    protection of freshwater horizons;
(l)
blowout prevention plan;

(m)
combating oil spills;

(n)
flaring during completion and testing of gas and oil wells;

(o)
Well abandonment;

(p)
rig dismantling and site completion;

(q)
reclamation for abandonment; and

(r)
noise control.

11.12.
The Company shall ensure‑

(a)
that Petroleum Operations are carried out in an environmentally acceptable and
safe manner consistent with Good Oilfield Practices and that such operations are
properly monitored;

(b)
that the pertinent completed environmental impact assessment studies are made
available to its employees and to its contractors to develop adequate and proper
awareness of the measures and methods of environmental protection to be used in
carrying out its Petroleum Operations; and

(c)
that any agreement entered into between the Company and its contractors relating
to its Petroleum Operations shall include the terms set out in this Agreement
and any established measures and methods for the implementation of the Company’s
obligations in relation to the environment under this Agreement

11.13.
The Company shall, before carrying out any drilling, prepare and submit for
review by the Minister an oil spill and fire contingency plan designed to
achieve rapid and effective emergency response in the event of an oil spill or
fire.

11.14.
In the event of‑

(a)
an emergency or accident arising from Petroleum Operations affecting the
environment, the Company shall forthwith notify the Minister accordingly;

(b)
any fire or oil spill, the Company shall promptly implement the relevant
contingency plan;

(c)
any other emergency or accident arising from the Petroleum Operations affecting
the environment, the Company shall take such action as may be



29

--------------------------------------------------------------------------------




prudent and necessary in accordance with Good Oilfield Practices in such
circumstances,
11.15.
If the Company fails to comply with any terms contained in clause 11 within a
period determined by the Minister under any such term, the Minister may, after
giving the Company reasonable notice, take any action which may be necessary to
ensure compliance with such term, and recover, immediately after having taken
such action, all expenditure incurred in connection with such action from the
Company together with such interest as may be determined in accordance with
paragraph 6.2 of Annexure 4 to this Agreement.

11.16.
If the Company or the operator for the Company has already completed and
submitted to the Government reports on the studies referred to in clause 11.8
for a previous Exploration Licence held in Namibia in the 5-year period
preceding the application for this Exploration Licence and those studies either

(a)
are sufficiently broad ranging to encompass clearly the present Licence Area, or

(b)
do not encompass the present Licence Area but a baseline study and environmental
impact assessment study have been submitted by the holder of an Exploration
Licence covering an area near the present Licence Area the Company may in a case
falling within (a) above, submit the reports on the studies for such previous
Licence in fulfillment of the requirements of clauses 11.9 and 11.10 relating to
exploration drilling and, in a case falling within (b) above submit such
environmental impact assessment submitted by the said holder of an Exploration
Licence, with any modifications which the Company wishes to make; provided that:

(i)
in response to a written request from the Company, the Minister approves in
writing the course of action selected from (a) or (b) above;

(ii)
In response to a written request from the Company directed through the Ministry
of Mines and Energy, The Ministry of Fisheries and Marine Resources, the
Ministry of Environment and Tourism, the Ministry of Works, Transport and
Communication and the Ministry of Health and Social Services also approve in
writing the course of action selected from (a) or (b) above;

(iii)
The company that carried out the baseline study and environmental impact
assessment study which are to be submitted in terms of (b) above agrees to this
course of action;

(iv)
The baseline study and the environmental impact assessment study submitted in
terms of (b) above encompass the present Licence Area;

(v)
Fluids, muds and chemicals to be used during drilling are the same as those used
in the Exploration Licence covered by the environmental impact assessment study
submitted;



30

--------------------------------------------------------------------------------




(vi)
Oil spill drift simulation studies and any other special studies relevant to an
environmental impact assessment of the effect of drilling on the environment in
the present Licence Area as may be required by the Minister are carried out and
the results thereof together with plans for mitigating actions be submitted in
the form of reports to the Government. A minimum of 12 copies of these reports
are to be submitted;

(vii)
The results of the resubmitted environmental impact assessment study as well as
the studies conducted under (v) above are taken into account in preparing ail
relevant drilling management, waste management and contingency plans relating to
the exploration drilling stage;

(viii)
An amount equal to half the average cost of the three most recent baseline and
environmental impact assessment studies complying with the requirements of the
first of the studies in clause 11.8 for offshore oil exploration in Namibia or
such other amount as may be agreed between the Parties is paid to the National
Petroleum Corporation of Namibia (NAMCOR). This money shall be used by NAMCOR in
accordance with the principles laid out in Annexure 7 in order to collect
offshore environmental data relevant to oil exploration and production in
Namibia. Projects to be undertaken by NAMCOR in this connection shall be decided
upon in consultation with the oil exploration companies operating in Namibia and
with the Ministries of Fisheries and Marine Resources and the Environment and
Tourism.

11.17.
The Company shall on the expiration or termination of this Agreement or on
relinquishment of part of the Licence Area‑

(a)
subject to clause 17, remove or otherwise deal with, as directed by the Minister
in consultation with the Minister or Ministers responsible for environment,
fisheries and finance, all equipment and installations from such Licence Area or
relinquished area to the extent and in the manner agreed with the Minister in
terms of the Decommissioning Plan approved by the Minister pursuant to s.68A(2)
of the Petroleum Act;

(b)
subject to clause 17, remove, or otherwise deal with, as directed by the
Minister in consultation with the Minister or Ministers responsible for
environment, fisheries and finance, all installations, equipment, pipelines and
other facilities erected or used outside the Licence Area for the petroleum
operations; and

(c)
perform all necessary Site Restoration activities in accordance with Good
Oilfield Practices and shall take all other action necessary to prevent hazards
to human life or to the property of others or the environment.

11.18.
The Company shall on the date referred to in s.68B(1) of the Petroleum Act
establish a Trust Fund in accordance with the provisions of s.68(B) of the said
Act for the purpose of decommissioning facilities on cessation of production
operations.

Clause 12    



31

--------------------------------------------------------------------------------





Work practices and carrying out of operations
12.1.
The Company shall conduct Petroleum Operations in the Licence Area

(a)
subject to the provisions of the Petroleum Act;

(b)
in accordance with Good Oilfield Practices;

(c)
diligently, expeditiously, efficiently and in a proper, safe and workmanlike
manner;

(d)
in accordance with work programmes reviewed or approved in terms of the
Petroleum Act and this Agreement.

12.2.
The Company shall ensure that all equipment, materials, supplies, plant and
installations used by the Company, its contractors and subcontractors comply
with generally accepted standards in the international petroleum industry and
are of proper construction and kept in good working order.

12.3.
The Company shall, within 90 days after the date on which this Agreement was
signed, appoint

(a)
a General Manager to manage the Petroleum Operations in the Licence Area and who
shall be authorised to take such steps as may be necessary in accordance with
the provisions of the Act and the terms and conditions of this Agreement to
carry out the Petroleum Operations on behalf of the Company; and

(b)
a Deputy General Manager to manage such operations in the absence of the General
Manager, who shall be resident in Namibia, and shall be technically competent
and sufficiently experienced to manage such operations.

12.4.
The Company shall, within 30 days after the appointment of the General Manager
or Deputy General Manager referred to in clause 12.3, notify the Commissioner in
writing of their identity and respective addresses.

12.5.
Where the Company consists of more than one Company‑

(a)
all the terms and obligations of this Agreement shall apply to each one of such
companies jointly and severally;

(b)
Signet Petroleum Limited shall be deemed to be the operator and Company who
shall carry on the Petroleum Operations of the Company under this Agreement,
unless the Commissioner pursuant to an application in writing addressed and
delivered to him approves a change of operator, in which event the other
operator so approved of shall be deemed to be the operator from the date of such
approval;

(c)
any operating or other agreement relating to the Petroleum Operations entered
into by or between such companies shall be consistent with the provisions of
this Agreement and shall be in writing and a copy of each such agreement shall



32

--------------------------------------------------------------------------------




be submitted to the Commissioner not later than ten days after the date of
signature thereof.
12.6.
All individual services to be performed or materials and equipment to be
purchased for or in connection with the Petroleum Operations which cost in
excess of US $500,000 (or the equivalent thereof as expressed in Namibian
Dollars) shall be contracted for by the Company only after competitive
quotations have been called for and on the basis therof.

12.7.
The Company shall ensure adequate compensation for injury to persons or damage
to property caused by its Petroleum Operations under this Agreement.

Clause 13    


Royalty and annual charges
13.1.
Subject to the provisions of the Petroleum Act, the Company shall pay

(a)
Quarterly on or before the last day of each Calendar Month following each
Quarter, for the benefit of the State Revenue Fund, a royalty of 5 per cent on
the market value of Petroleum Produced and Saved in the Production Area during
each Quarter, determined‑

(i)
in the case of Crude Oil, in accordance with the terms of clause 15; and

(ii)
in the case of Natural Gas, in accordance with the terms of clause 16.7;

(b)
on the date of the issue of the Exploration Licence or Production Licence, and
thereafter annually on or before the last day of the Calendar Month during which
every period of 12 months of the currency of such Licence expires, for the
benefit of the State Revenue Fund, an annual charge, equal to the figure
expressed in Namibian Dollars, calculated by multiplying the number of square
kilometers included in the Block or Blocks to which the Licence relates

(i)
in the case of an Exploration Licence

(c)
by 60 during the period of the licence determined or extended in terms of
paragraph (a) of subsection (1) or paragraph (a) of subsection (2A) of section
30 of the Petroleum Act;

(d)
by 90 during the period of the licence determined or extended in terms of
paragraph (b) of subsection (1) or paragraph (b) of subsection (2A) of section
30 of the Act in respect of the first renewal of the licence;

(e)
by 120 during the period or periods of the licence determined or extended in
terms of paragraph (b) of subsection (1) or paragraph (b) of subsection (2A) of
section 30 of the Act in respect of the second renewal of the licence;

(f)
by 150 during the subsequent period or periods of the licence determined or
extended in terms of paragraph (b) of subsection (1), read with paragraph (b)



33

--------------------------------------------------------------------------------




of subsection (2) or paragraph (b) or subsection (2A) of section 30 of the Act
in respect of the third renewal of the licence.
(i)
in the case of a Production Licence, by 1500.

13.2.
The Company shall, no later than one Calendar Month after the end of each
Quarter, submit to the Minister and to the Permanent Secretary: Finance in such
form as may be specified by the Minister, a statement containing particulars of‑

(a)
the quantity of Crude Oil and Natural Gas Produced and Saved from each
Production Area during such Quarter;

(b)
the market value F.O.B. Namibia of the Crude Oil and the market value of the
Natural Gas on which royalty is payable;

(c)
the amount of royalty payable for that Quarter;

(d)
the calculation of such amount: and

(e)
any other matters which the Minister or the Permanent Secretary: Finance may
from time to time require.

Clause 14    


Taxation
14.1.
The Company shall pay annually, for the benefit of the State Revenue Fund, a
petroleum income tax referred to in section 5 of the Taxation Act and an
additional profits tax referred to in section 19 of that Act to be determined in
accordance with the provisions of that Act and the terms of clause 14.2 and
clause 14.3 of this Agreement

14.2.
The rate at which additional profits tax shall be levied on the Company under
section 21(b)(ii) of the Taxation Act in relation to the second accumulated net
cash position shall be 7.5 per cent.

14.3.
The rate at which additional profits tax shall be levied on the Company under
section 21 (c)(ii) of the Taxation Act in relation to the third accumulated net
cash position shall be 10 per cent,

14.4.
Subject to the terms of clauses 13 and 14.1, the provisions of the Taxation Act
and the provisions of sections 11 and 15 of the Petroleum Act, no other tax,
duty, fee or levy shall be imposed on the Company or its Affiliates in respect
of income derived from Petroleum Operations in terms of this Agreement or in
respect of any property held, money received, or thing done for any purpose
authorized or contemplated in terms of this Agreement other than

(a)
customs duties prescribed from time to time in or under the Customs and Excise
Act, 1998 (Act 20 of 1998) to the extent applicable;



34

--------------------------------------------------------------------------------




(b)
value added tax prescribed from time to time in or under the Value-Added Tax
Act, 2000 (Act 10 of 2000) to the extent applicable;

(c)
taxes, duties, fees or levies for specific services rendered on request or to
the public or commercial enterprises generally;

(d)
rates, taxes or levies, not in excess of those generally applicable in Namibia,
payable to any municipality or other local government in terms of or under the
relevant legislation; and

(e)
stamp duties, transfer fees and licence fees, not in excess of those generally
applicable in Namibia, payable to the Government or any body established by or
under any law.


Clause 14A


Optional Clause on Participation
The Signet Petroleum By and Cricket Investments (PTY) Ltd Joint Venture shall
carry NAMCOR on a 10% interest stake in the block.
In the event that the parties agree on participation by NAMCOR in the petroleum
operations, the terms of such participation shall be set out here
Clause 15    


Valuation of Namibian Crude Oil
15.1.
The Parties hereby agree that Namibian Crude Oil Produced and Saved from the
Licence Area shall be sold or otherwise disposed of at competitive international
market prices.

15.2.
The market value of Namibian Crude Oil sold or otherwise disposed of in any
Quarter shall, for the purposes of this Agreement and section 7(5) of the
Taxation Act, be determined as follows:‑

(a)
No later than 15 days after the end of each Quarter in which Crude Oil has been
Produced and Saved from any Production Area, an average price (expressed in
United States Dollars per Barrel, adjusted to the Company’s actual loading
points for export from Namibia) for each separate volume of Crude Oil of the
same gravity, sulphur and metal content, pour point, product yield and other
relevant characteristics (“quality”) shall be determined in respect of
production during that Quarter. It is understood that production from different
Production Areas may be of differing quality and that separate average prices
may accordingly be appropriate for any Quarter in respect of production from
each Production Area, in which event the overall price applicable to production
from the Licence Area shall be determined by taking the arithmetic weighted
average (weighted by volume) of all such prices separately determined.



35

--------------------------------------------------------------------------------




(b)
The prices aforesaid shall be determined on the basis of international fair
market value as follows‑

(i)
In the event of 50 per cent or more of the total volume of sales made by the
Company during the Quarter of Namibian Crude Oil of a given quality Produced and
Saved being by third party arms length sales transacted in foreign exchange
(hereinafter referred to as third party sales), the fair market valuation for
all Crude Oil of that quality will be taken to be the simple arithmetic average
price, calculated by dividing the total receipts from all such third party sales
by the total number of Barrels of Crude Oil sold in such sales, actually
realised in such third party sales.

(ii)
Subject to paragraph (c) of this clause, in the event of less than 50 per cent
of the total volume of sales made by the Company during the Quarter of Namibian
Crude Oil of a given quality Produced and Saved being by third party sales, the
fair market valuation for all Crude Oil of that quality will be determined by
the arithmetic weighted average of‑

(A)
the simple arithmetic average price actually realised in such third party sales
during the Quarter of such Crude Oil Produced and Saved, if any, calculated by
dividing the total receipts from all such sales by the total number of Barrels
of Crude Oil in such sales; and

(B)
the simple arithmetic average price, adjusted for differences in quality,
quantity, transportation costs, delivery time, payment and other contract terms,
at which a selection, determined in accordance with the terms of clause 15,3 by
mutual agreement between the Parties, of major competitive crude oils of
generally similar quality to that of Namibian Crude Oil Produced and Saved were
sold in international markets during the same period. The arithmetic weighted
average aforesaid will be determined by the percentage volume of sales of
Namibian Crude Oil by the Company referred to in subparagraph (a) which are
third party sales during the Quarter in question and such sales referred to in
subparagraph (b) which are not third party sales during the Quarter in question.

(iii)
All prices aforesaid shall be adjusted to the Company’s actual loading point for
export from Namibia.

(iv)
For purposes of this clause 15 third party sales of Namibian Crude Oil made by
the Company shall exclude

(A)
sales, whether direct or indirect through brokers or otherwise, of any seller to
any Affiliate of such seller;



36

--------------------------------------------------------------------------------




(B)
crude oil exchanges, barter deals or restricted or distress transactions and
generally any crude oil transaction which is motivated in whole or in part by
considerations other than the usual economic incentives for commercial arms
length crude oil sales; and

(C)
government to government sales.

(c)
In the event of‑

(i)
less than 50 per cent of the total volume of sales by the Company during the
Quarter of Namibian Crude Oil of a given quality Produced and Saved being third
party sales, the Minister may elect to accept determination of the fair market
valuation of all Crude Oil of that quality based on third party arms length
sales during that Quarter calculated in accordance with the terms of paragraph
(b)(i) of clause 15.2;

(ii)
the percentage volume of sales being less than 50 per cent as aforesaid, the
Company shall promptly notify the Minister and, provided the Minister does not
notify the Company of his election within seven days of receipt of notification
from the Company, the fair market valuation of the aforesaid Crude Oil shall be
determined in terms of paragraph (b)(11) of clause 15.2.

15.3.
The selection of crude oils referred to in paragraph (b)(ii)(b) of clause 15.2
will be determined by mutual agreement between the Company and the Minister in
advance for each Calendar Year and, in making the selection, preference will be
given to those crude oils of similar quality to Namibian Crude Oil which are
produced in Africa, South America or the Middle East and are regularly sold in
the same markets as Namibian Crude Oil is normally sold.

15.4.
The Company shall‑

(a)
be responsible for establishing the relevant average prices for Namibian Crude
Oil in accordance with this clause 15 and such prices shall be subject to
agreement by the Minister before they shall be deemed to have been finally
determined;

(b)
provide the Minister with all relevant information in order that he can satisfy
himself that the average price determined by the Company is fair. If the Parties
fail to agree on the average price for any Quarter within 30 days following the
end of such Quarter the calculation of the relevant average price shall be
referred to a sole expert appointed in terms of clause 29.6 for determination in
accordance with this clause 15 whose determination shall be final and binding,
and until such determination the last applied price shall be used.

15.5.
During the first Calendar Year in which Crude Oil or Crude Oil as well as
Natural Gas are Produced and Saved from the Licence Area and delivered under a
Development Plan, the Parties shall meet in order to establish a provisional
selection of the major competitive crude oils and an appropriate mechanism for
the purposes of giving effect



37

--------------------------------------------------------------------------------




to paragraph (b)(ii) of clause 15.2. The selection of crude oils will be
reviewed annually and modified if necessary.
15.6.
In the event of any dispute between the Company and the Minister concerning the
selection of the crude oils or generally about the manner in which the prices
are determined according to the terms of this clause 15 any matter in dispute
shall finally be resolved by a sole expert appointed in terms of clause 29.6.

Clause 16    


Natural gas
16.1.
Notwithstanding the provisions of clause 8 of this Agreement, the following
provisions shall apply to any Discovery of Natural Gas within the Licence Area.

16.2.
(a) If in the course of its Exploration Operations the Company makes a Discovery
of Non-Associated Natural Gas, it shall promptly inform the Minister by notice
in writing of the Discovery. The Minister and the Company shall meet as soon as
possible thereafter to discuss the commercial potential of such Discovery,
including but not limited to, the terms and conditions on which such Gas might
be developed, produced, processed and sold.

(a)
If as a result of the discussions and evaluation of test results the Company
determines that the Discovery is of potential commercial interest, then the
Company shall promptly undertake a market feasibility study, which shall be
based on relevant economic criteria, including but not limited to, potential gas
markets, gas prices, long-term gas contracts, capital costs, operating costs as
well as any other relevant criteria. In connection with such study the Company
shall use its best efforts to locate all potential commercial markets for such
Gas. Upon completion of the study the Company shall inform the Commissioner of
the results thereof and furnish him with a copy of the study within 30 days of
the said completion,

(b)
Subject to the other provisions of this clause 16, the Minister hereby agrees to
allow the Company to retain a Discovery Block of potential commercial interest
for the duration of the Exploration Licence and any renewals thereof.

(c)
At any time after completion of the market feasibility study the Company may
determine that an appraisal programme for the Discovery is warranted. In such
case the Company shall propose for approval an appraisal programme to the
Commissioner within a reasonable period of time thereafter, which shall not
exceed three months, unless the Commissioner on good cause shown by the Company,
allows a further period. If the Company and the Commissioner cannot agree on the
appraisal programme, clause 5.9 shall apply mutatis mutandis. Within three
months of receiving approval from the Commissioner the Company shall proceed to
carry out such appraisal programme in accordance with Good Oilfield Practices.



38

--------------------------------------------------------------------------------




(d)
If based on the market feasibility study the Company determines that an
appraisal programme is not warranted the Company shall promptly inform the
Commissioner of such determination. Such notice to the Commissioner shall be
regarded as an application to the Minister, pursuant to section 39(3) of the
Petroleum Act, for an exemption from the provisions of section 39(2) of the Act.
If the Commissioner disagrees with such determination the Commissioner may cause
an independent evaluation to be carried out. Such evaluation shall determine
whether an appraisal programme is warranted. If the evaluation determines that
appraisal of the Discovery is warranted then the Commissioner shall promptly
notify the Company of such determination. Such notification shall be regarded as
a decision by the Minister not to grant the Company exemption under section
39(3) of the Petroleum Act. The Company shall have 90 days from the date of
receipt of such notification to decide whether to proceed with an appraisal
programme in accordance with the provisions of clause 16.2(d). If the Company
decides not to proceed with such appraisal programme the provisions of clause
8.11 shall apply mutatis mutandis. If the Commissioner does not decide within 90
days of the notification by the Company to cause an independent evaluation to be
carried out, the Minister hereby agrees pursuant to section 39(3) of the
Petroleum Act to grant the Company an exemption, subject to the terms of clause
16.3, from the provisions of section 39(2) of the said Act.

16.3.
The Company shall reassess the commerciality of the Discovery twelve months
after the Discovery and thereafter every two years, based on the same economic
criteria as set forth in clause 16.2(b). The Company shall within 30 days after
the completion of each reassessment inform the Minister whether it determines
the Discovery still to be of potential commercial interest. A copy of any
reassessment study shall be given to the Commissioner. If as a result of the
Company’s reassessment under clause 16.3 the Company determines that an
appraisal programme for the Discovery is warranted the Company shall propose an
appraisal programme in accordance with the provisions of clause 16.2(d).

16.4.
If as a result of any reassessment in accordance with clause 16.3, the Company
determines that an appraisal programme is not warranted the Company shall
promptly inform the Commissioner of such determination. If the Commissioner does
not agree with such determination, the Commissioner may cause an independent
evaluation to be carried out. The provisions of clause 16.2(e) regarding such
evaluation and appraisal shall apply mutatis mutandis.

16.5.
If as a result of the Company’s market feasibility study under clause 16.2(b),
reassessment under clause 16.3 or appraisal programme conducted pursuant to
clause 16.2(d), the Company determines that the Discovery is not of potential
commercial interest the provisions of clause 8.11 shall apply mutatis mutandis.

16.6.
If having carried out an appraisal programme pursuant to clause 16.2(d), the
Company determines that the Discovery is not of present commercial interest but
may become of commercial interest then, if the Commissioner agrees with such
determination, the Minister hereby agrees to allow the Company to retain the
Discovery Block for the duration of the Company’s Exploration Licence and any
renewal thereof. If the



39

--------------------------------------------------------------------------------




Commissioner does not agree with such determination, the Commissioner may cause
an independent evaluation to be carried out. Such evaluation shall determine
whether the Discovery is of commercial interest. If the evaluation determines
that the Discovery is of commercial interest then the provisions of clause 8.11
shall apply mutatis mutandis.
16.7.
For purposes of clause 16.2(a) the Company and the Minister shall undertake to
negotiate in good faith in order to reach an agreement on a method of valuing
such gas for purposes of royalty payable in terms of section 62 of the Petroleum
Act and of tax payable in terms of the Taxation Act.

16.8.
The Company shall have the right to use Natural Gas for Petroleum Operations,
including, but not limited to, pressure maintenance in the oilfields in the
Licence Area.

16.9.
Subject to the terms of clauses 16.8, 16.10 and 16.11, the Minister shall be
entitled to take at the downstream flange of the separator on the production
platform or, if no such separator exists, at a point of delivery mutually agreed
upon at the collecting and inlet system, and utilise without any payment to the
Company any Associated Natural Gas which is in excess of the quantity of Natural
Gas required for Petroleum Operations. The cost of taking and utilizing such
Associated Natural Gas by the Minister shall be borne solely by the Government.

16.10.
Subject to clause 16A1, and to the Company’s requirements regarding such short
term flaring as may be necessary for testing or other operational reasons,
Associated Natural Gas produced from the Licence Area shall be reinjected in
accordance with Good Oiifield Practices, Such Associated Natural Gas which
cannot for technical reasons be re-injected may be flared only with approval in
writing of the Minister previously obtained in every particular case, which
approval shall not be unreasonably withheld,

16.11.
If there are reasonable grounds for believing that Natural Gas associated with
Crude Oil is in such quantities as to enable its commercial exploitation without
detriment to the efficient and effective recovery of Crude Oil from the
Petroleum Reservoir, the Company shall promptly inform the Minister by written
notice of the existence of such grounds and shall undertake a market feasibility
study to determine the commercial viability of such exploitation. If such study
reveals that exploitation may be commercially viable the Minister and the
Company shall meet as soon as possible after completion of such study to decide
whether in view of the available data the development, production, processing
and sale of such Gas by the Company is possible and, if so, on what terms and
conditions such Gas may be processed and sold. For such purposes the provisions
of clause 16.7 shall apply mutatis mutandis.

16.12.
For the avoidance of doubt, notwithstanding the provisions of clause 7.1, the
Company shall not be obliged to relinquish the Discovery Block retained by the
Company pursuant to the provisions of this clause 16 for so long as it holds an
Exploration Licence hereunder.

Clause 17    



40

--------------------------------------------------------------------------------





Insurance and assets
17.1.
Except to the extent insurance covering the same risk is provided by its
contractors or subcontractors, the Company shall effect and, at all times during
the term of this Agreement, obtain and maintain for and in relation to Petroleum
Operations insurance covering the following —

(a)
loss or damage to any or all of its assets being used in connection with
Petroleum Operations;

(b)
loss or damage for which the Company may be liable caused by pollution in the
course of or as a result of Petroleum Operations;

(c)
loss of property or damage suffered or bodily injury suffered by any third party
in the course of or as a result of Petroleum Operations for which the Company
may be liable;

(d)
any claim for which the Government may be liable relating to the loss of
property or damage suffered or bodily injury suffered by any third party in the
course of or as a result of Petroleum Operations in so far as the Company is
liable to indemnify the Government;

(e)
the cost of removing wrecks and cleaning up operations pursuant to an accident
in the course of or as a result of Petroleum Operations;

(f)
the Company’s liability to its employees engaged in its Petroleum Operations;

(g)
any other risk of whatever nature as is customary to insure against in the
international petroleum industry in accordance with Good Oilfield Practices.

17.2.
The Company shall require its contractors to obtain and maintain insurance
against the risks referred to in paragraphs (a) to (g) of clause 17.1 relating
mutatis mutandis to such contractors.

17.3.
The amount insured against, the type of insurance referred to in clause 17.1 and
clause 17.2 and the terms of such insurance shall be determined in accordance
with Good Oilfield Practices.

17.4.
The Company shall not within two years before the end of the term of this
Agreement remove from the Licence Area or sell any Immovable Assets without the
approval in writing of the Minister previously obtained in every particular
case.

17.5.
Subject to any right the Company may have to occupy any Land in terms of any
other petroleum agreement and the terms of this clause, the Company shall at the
end of the term of this Agreement or on the date of any earlier termination
thereof or the earlier relinquishment or surrender of the Licence Area or any
part thereof, if by notice in writing requested to do so by the Minister,
deliver to the Government any plant, pipelines, pumps, machinery of an immovable
nature and any other Immovable Assets owned and used by the Company in or in
connection with the Licence Area.



41

--------------------------------------------------------------------------------




17.6.
The Company shall, if so requested by the Minister by notice in writing, sell to
the Minister at a price determined by mutual agreement, any moveable assets of
the Company used in or in connection with the Licence Area. In determining the
aforesaid price due regard shall be had to

(a)
the condition of the asset concerned;

(b)
the deductions already allowed under the Taxation Act to the Company at the time
of such determination.

17.7.
The terms of clause 17.6 shall not apply to any assets which are required by the
Company for use by the Company in respect of Petroleum Operations in terms of
any other Exploration or Production Licence.

17.8.
If the Minister decides to make the request referred to in clause 17.5 or 17.6,
he shall give notice referred to in clauses 17.5 and 17.6 to the Company

(a)
in the event of this Agreement being terminated by an effluxion of time, not
less than 180 days before such termination; or

(b)
in the event of this Agreement being terminated before such effluxion or any
earlier relinquishment or surrender of the Licence Area or any part thereof, not
later than 90 days from the date of such termination, relinquishment or
surrender, as the case may be.

Clause 18    


Measurement of petroleum
18.1.
The Company shall measure or weigh all Petroleum Produced and Saved from each
Licence Area by a method or methods customarily used in Good Oilfield Practices
and from time to time approved by the Minister.

18.2.
The Company shall not make any alteration in the method or methods of
measurement or weighing used by it or any appliances used for that purpose
without the consent in writing of the Minister, and the Minister may in any case
require that no alteration shall be made save in the presence of a person
authorized by the Minister.

18.3.
The Minister may from time to time direct that any weighing or measuring
appliance be tested or examined in such manner on such occasions or at such
intervals and by such means as may be specified in such direction.

Clause 19    


Accounts and audits
19.1.
The Company shall be responsible for maintaining at an address within Namibia
accounting records of all expenditure and receipts of its Petroleum Operations
under



42

--------------------------------------------------------------------------------




the Agreement in accordance with the accounting procedure set out in Annexure 4
to this Agreement.
19.2.
The Minister shall have the right to appoint from time to time an auditor who
shall have the right to audit for purposes of the application of the Taxation
Act or any other law and this Agreement the books and accounts of the Company in
respect of any year (not being a year, except in exceptional circumstances,
which ended more than two years before the year in which the audit is to be
carried out).

19.3.
An auditor referred to in clause 19.2 shall have the right to audit the
Company’s records in accordance with the terms of the said Annexure 4.

19.4.
For purposes of any audit referred to in the said clause 19.2, the Company shall
make available to the auditor all such books, records, accounts and other
documents and information as may be reasonably required from the Company by him.

19.5.
Nothing in this clause contained shall be construed as prohibiting or limiting
the Minister or any officer in the public service to audit or cause to be
audited the books of the Company by virtue of any power conferred upon the
Minister or such officer by or under any law.

Clause 20    


Records and reports and ownership of data
20.1.
The Company shall in accordance with the provisions of the Petroleum Act at all
times while this Agreement is in force, maintain accurate and current records of
its Petroleum Operations in its Licence Area.

20.2.
The Company shall save and keep for the duration of its Petroleum Operations in
Namibia a representative portion of each sample of cores and cuttings taken from
drilling Welts to be disposed of or forwarded to the Minister in a manner
directed by the Minister. All samples acquired by the Company for its own
purpose shall be considered available for inspection at any reasonable time by
the Minister. Any such samples which the Company has kept for a period of 12
months, without receipt of instruction to forward such samples to the Minister,
may be disposed of by the Company at its discretion, after not less than 30 days
notice to the Minister.

20.3.
Well logs, maps, magnetic tapes, cuts of core and cutting samples and all other
geological and geophysical information obtained by the Company in the course of
carrying out Petroleum Operations (hereinafter referred to as Petroleum Data)
are the property of the Government, and shall be submitted to the Minister as
soon as they are acquired or prepared and, except as provided in clause 20.4,
may not be published, reproduced or otherwise dealt with without the consent of
the Minister.

20.4.
The Company may‑

(a)
retain for use in Petroleum Operations copies of material constituting Petroleum
Data;



43

--------------------------------------------------------------------------------




(b)
with the approval of the Minister, retain for use in Petroleum Operations
original material constituting Petroleum Data, provided that where such material
is capable of reproduction, copies have been supplied to the Minister;

(c)
subject to the right conferred upon the Minister or any other person in the
Petroleum Act to inspect any samples or other original materials constituting
Petroleum Data, export such Petroleum Data for processing or laboratory
examination or analysis, provided that representative samples equivalent in
quality or, where such material is capable of reproduction, copies of equivalent
quality have first been delivered to the Minister.

20.5.
The Company shall keep the Minister currently advised of all major developments
taking place during the course of Petroleum Operations and shall furnish the
Minister with Petroleum Data and other available information, reports,
assessments, assessment studies and interpretations relating to the Petroleum
Operations as the Minister may require.

20.6.
The Minister shall through his duly appointed representatives be entitled to
observe the Petroleum Operations carried out by the Company and at all times to
inspect all assets, records and data kept by the Company relating to such
operations.

20.7.
Nothing in this clause contained shall be construed as requiring the Company to
disclose any of its proprietary technology or that of its Affiliates.

Clause 21    


Confidentiality of data
21.1.
All Petroleum Data, information and reports obtained or prepared by the Company
in terms of this Agreement shall, subject to clause 21.2 and so long as they
relate to any part of the Licence Area, be treated as confidential and each of
the Parties undertakes not to disclose such Data, information and reports or the
contents thereof to any other person without the consent in writing of the other
Party, provided that this clause shall not‑

(a)
prevent disclosure by the Company for the purpose of its Petroleum Operations
to:‑

(i)
an Affiliate;

(ii)
any bona fide intending assignee;

(iii)
any professional adviser who needs to have access to such Petroleum Data,
information and reports for the effective performance of his obligations under
his contract with the Company;

(iv)
any bank or financial institution from which the Company is seeking or obtaining
finance or which is advising the Company in connection with



44

--------------------------------------------------------------------------------




any issue of securities or the admission of any securities to listing on any
stock exchange;
(v)
a contractor of the Company;

(vi)
any stock exchange in order to comply with any securities law of any country;

(vii)
any court of competent jurisdiction to comply with any order or decree of such
court.

(b)
prevent disclosure by the Company for the purpose of trading data with third
parties in accordance with normal petroleum industry practice provided the
Minister’s consent (which shall not be unreasonably withheld) has been
previously applied for and obtained.

(c)
prevent the disclosure by the Minister or any officer in his Ministry to the
National Petroleum Corporation of Namibia (Proprietary) Ltd. in terms of section
8 of the Petroleum Act; and to Professional advisers of the Ministry or the
National Petroleum Corporation of Namibia (Proprietary) Ltd.; or

(d)
be construed as imposing on any Party any obligation in relation to any
Petroleum Data, information or reports which are, without disclosure by such
Party, generally known to the public.

21.2.
Any Petroleum Data, information or reports disclosed by the Company to any other
person in terms of clause 21.1 shall be disclosed on terms which will ensure
that such Petroleum Data, information or reports are treated as confidential by
the recipient.

21.3.
Any Petroleum Data, information and reports relating to the Licence Area which,
in the opinion of the Minister, might have significance in connection with an
exploration programme to be conducted by a third party in another area may be
disclosed by the Minister to such third party provided the Minister has
previously obtained approval to do so from the Company. Such disclosure shall be
subject to conditions agreed upon between the Minister and the Company.

21.4.
Any Petroleum Data, information and reports, including interpretations and
assessments, assessment studies, relating to any area which ceases to be part of
the Licence Area, whether as a result of relinquishment, surrender or
termination of a licence shall be treated as confidential by the Company,
provided however that this clause shall not:

(a)
Prevent disclosure by the Company for purpose of its Petroleum Operations to:

(i)
an Affiliate;

(ii)
any bona fide intending assignee;



45

--------------------------------------------------------------------------------




(iii)
any professional adviser who needs to have access to such Petroleum Data,
information and reports for the effective performance of his obligations under
his contract with the Company;

(iv)
any bank or financial institution from which the Company is seeking or obtaining
finance or which is advising the Company in connection with any issue of
securities or the admission of any securities to listing on any stock exchange;

(v)
a contractor of the Company;

(vi)
any stock exchange in order to comply with any securities law of any country;

(vii)
any court of competent jurisdiction to comply with any order or decree of such
court.

(b)
prevent disclosure by the Company for the purpose of trading data with third
parties in accordance with normal petroleum industry practice provided the
Minister’s consent (which shall not be unreasonably withheld) has been
previously applied for and obtained.

(c)
be construed as imposing on any party any obligation in relation to any
Petroleum Data, information or reports which are, without disclosure by such
party, generally known to the public.

21.5.
Any Petroleum Data, information and reports, including all interpretations and
assessments, assessment studies based on such Petroleum Data, information and
reports relating to any area which ceases to be part of the Licence Area whether
as a result of relinquishment, surrender or termination of a licence shall cease
to be treated by the Minister as confidential from the date on which such area
ceases to be part of the Licence Area.

21.6.
Notwithstanding the fact that Petroleum Data, information and reports relate to
an area held by the Company under Licence the Minister may, using Petroleum
Data, information and reports supplied by the Company:

(a)
publish, on completion of any Well by the Company in the Licence Area, the
following summary information:

-
location of the Well (co-ordinates of the Well, Block number and the name of the
sedimentary basin);

-
total depth of the Well in metres;

-
stratigraphic total depth of the Well identified by the Epoch (Jurassic,
Cretaceous etc.);



46

--------------------------------------------------------------------------------




-
Discovery of hydrocarbons, oil and/or gas or not (in case of Discovery neither
the depth nor the stratigraphy of the producing formation will be given);

-
number of tests performed including type of tests;

-
maximum flow rate during testing, including size of choke;

-
hydrocarbon types tested including gas oil ratio;

-
water depth;

-
general comments on further exploration in the basin etc.

(b)
five years after the completion of any survey or any Well in the Licence Area by
the Company, release to any person or persons any survey data and all Well logs
and all operational, technical and geological reports relating to such survey or
Well provided, however, that no information of an interpretive nature shall be
released.

21.7.
Subject to the other provisions of this clause 21, the Minister may, during the
currency of an Exploration or Production Licence held by the Company, request
the consent of the Company to the disclosure to a third party of Petroleum Data,
information and reports other than those referred to in clause 21.6 for a
purpose determined by the Minister and communicated to the Company and such
consent shall not be unreasonably withheld,

Clause 22    


Employment and training
22.1.
In carrying out Petroleum Operations the Company shall, to the maximum extent
possible, employ Namibian citizens having appropriate qualifications.

22.2.
The Company may employ a person who is not a Namibian citizen in a post only if
the skills required in such post are not obtainable by recruitment of a Namibian
citizen and the Company may at any time be called upon by the Minister to give
satisfactory reasons for the continued employment of a non-citizen in any post.

22.3.
(a) During each year of the Exploration Licence or any renewal thereof, the
Company shall spend a sum which is not less than a sum equal to $75,000 United
States Dollars for the purpose of the training and education of Namibians.

(a)
Of the said sum, 70 per cent shall be paid on the date of signature and
thereafter on each anniversary of such date into the Petroleum Training and
Education Fund. The principles governing the operation of the training fund
shall be as set out in Annexure 6.

(b)
Of the said sum, 30 per cent shall be expended by the Company on attachments and
in-house training of Namibian citizens in the field of natural science,



47

--------------------------------------------------------------------------------




engineering, technology, accounting, economics and law as related to oil and gas
exploration and production to expose them to petroleum industry practice and
operations. The said 30 per cent shall be expended in accordance with the
principles set out in Annexure 6.
22.4.
The sum referred to in clause 22.3 shall be adjusted annually by dividing such
sum by the Inflation Factor.

22.5.
If the Price Index ceases to be published, the Price Index shall for the
purposes of this Agreement be such price index as may be determined by mutual
agreement between the parties to this Agreement.

22.6.
Not later than six months after the grant of a Production Licence, the Company
shall, after consultation with the Minister or his duly authorized
representative, prepare and implement a programme for training and employment of
Namibian citizens in each phase and level of Petroleum Operations and for the
transfer of management and technical skills for the safe and efficient conduct
of Petroleum Operations.

Clause 23    


Namibian goods and services
23.1.
The Company shall‑

(a)
use and purchase goods supplied, produced and manufactured in Namibia whenever
such goods can be obtained at prices in Namibia which are competitive in
international terms and are, in all substantive respects, of a quality
comparable with the quality of goods from outside Namibia, The Company shall
give preference to such supplier, producer or manufacturer, unless it is able to
show good cause to the satisfaction of the Minister why such preference should
not be given;

(b)
make maximum use of contractors in Namibia where services of comparable
standards with those obtained elsewhere are available from such contractors at
competitive prices and on competitive terms;

(c)
when it is necessary to import vehicles, machinery, plant or equipment and any
such vehicles, machinery, plant or equipment are not purchased directly from a
manufacturer, effect the purchase of the items through traders operating in
Namibia at competitive prices;

(d)
co-operate with companies in Namibia to enable them to develop skills and
technology to service the petroleum industry,

23.2.
The Company shall ensure that a term similar to this clause is contained in its
contracts with contractors.

Clause 24    



48

--------------------------------------------------------------------------------





Domestic supply obligation
24.1.
The Company may, at the Minister’s choice, be required to sell Crude Oil in
Namibia in order to satisfy Namibia’s domestic market requirements on a pro rata
basis with other producers in Namibia according to the quantity of Crude Oil
produced by each producer. The Minister shall give the Company at least six
months notice in advance of the said requirement, and the terms of the supply in
consequence of such requirement shall be on an annual basis.

24.2.
The price for Crude Oil sold in terms of clause 24.1 shall be the price for that
oil determined in accordance with clause 15.

Clause 25    


Unit development
25.1.
If a Petroleum Reservoir is partly situated in the Production Area of the
Company and partly in the Production Area of any other holder of a Production
Licence, the Minister may, for purposes of securing the more effective recovery
of Petroleum from such Petroleum Reservoir, by notice in writing addressed and
delivered to the Company, direct the Company to enter into an agreement in
writing with such holder within such period as may be specified in such notice
in relation to the joint development and operation of such Petroleum Reservoir
and to submit

(a)
such agreement forthwith to the Minister for approval; and

(b)
if it is approved, a plan for the joint development and operation of the
Petroleum Reservoir in question.

25.2.
If no plan is submitted within the period specified in the notice or within such
further period as the Minister may allow or, if such plan submitted is not
acceptable to the Minister, the Minister may cause to be prepared in accordance
with generally accepted practices in the international petroleum industry and at
the expense of the Company and the other holder concerned a plan for such joint
development and operation. In the preparation of such plan the Minister shall
take into consideration any presentations made by the Company and such other
holder.

25.3.
If the Company does not agree with the proposed plan then either the Company or
the Minister may refer the matter for expert determination to an expert
appointed in terms of clause 29.6 which determination shall be final except that
the Company may within 60 (sixty) days of such determination notify the Minister
that it elects to surrender its rights in the Discovery in lieu of participation
in the joint development.

Clause 26    


Termination
26.1.
This Agreement shall continue to be of full force and effect for such period as
the Company continues to hold an Exploration Licence or a Production Licence to
which



49

--------------------------------------------------------------------------------




this Agreement relates and shall, subject to the terms of clause 5.14, be deemed
to have been terminated, if for any reason the Company ceases to hold such
Exploration Licence or such Production Licence.
26.2.
The Minister may by notice in writing addressed and delivered to the Company
terminate this Agreement if

(a)
the Company or the company which has given a performance guarantee in a form
corresponding with the farm contained in Annexure 5 is liquidated by an order of
a competent court;

(b)
a resolution is passed by the Company to apply to a competent court for the
liquidation of the Company;

(c)
a resolution is passed by the company which has given the said performance
guarantee to apply to a competent court for the liquidation of that Company;

(d)
the Company fails to comply with any final award made pursuant to arbitration
proceedings conducted in terms of clause 29.

26.3.
Notwithstanding the termination of this Agreement any rights and obligations of
the parties respectively expressed to arise under this Agreement on the
termination thereof or any liability of any Party arising out of an earlier
failure to comply with any obligation in terms of this Agreement which must be
complied with by such Party shall be enforceable.

Clause 27    


Vis major
27.1.
Any failure by the Company to comply with any terms and conditions of this
Agreement shall not be regarded as a breach of this Agreement in so far as the
failure arises from vis major and if, as a result of vis major, the compliance
by the Company with any of the terms and conditions of this Agreement is delayed
beyond the period fixed or allowed for its compliance the period of the delay
shall be added to the period so fixed or allowed.

27.2.
When the Company wishes to invoke the terms of clause 27.1 it shall promptly
notify the Minister in writing of the occurrence of conditions of vis major and
shall take all reasonable steps to remove the cause thereof and to mitigate the
consequences. The Company shall promptly notify the Minister as soon as
conditions of vis major no longer prevent the Company from carrying out its
obligations and following such notice shall resume Petroleum Operations as soon
as reasonably practicable.

27.3.
In this clause the expression “vis major means any hostility, insurrections,
civil commotions, strikes, lockouts, labour disturbances, acts of God,
unavoidable accidents, insurrection, civil commotion, quarantine restrictions,
epidemics, storms, floods, earthquakes, lightning, fire caused by lightning,
perils of navigation, war and acts of war declared or undeclared beyond the
control of the Company.



50

--------------------------------------------------------------------------------




Clause 28    


Assignation
28.1.
The Company may not assign to any person, firm, company or corporation which is
not a party to this Agreement any of its rights, privileges, duties or
obligations under this Agreement without the approval of the Minister previously
obtained in every particular case which approval shall not be unreasonably
withheld. The Minister shall within 90 (ninety) days from the date of the
application either approve the assignment in writing or notify the Company in
writing that such approval is withheld.

28.2.
Upon the approval by the Minister of an assignment pursuant to clause 28,1, the
Company shall be relieved of its liabilities to the extent of the assignment of
its rights and obligations under this Agreement.

28.3.
The Company shall not be debarred from assigning in writing its rights,
privileges, duties or obligations under this Agreement to an Affiliate, provided
that no such assignation shall in any way relieve the Company of any of its
obligations under this Agreement.

Clause 29    


Arbitration
29.1.
Any dispute arising between the parties relating to the construction, meaning or
effect of this Agreement or the rights or liabilities of the parties in terms of
this Agreement shall be resolved amicably by negotiations.

29.2.
If within 90 (ninety) days of the commencement of negotiations pursuant to
clause 29.1 the Minister and the Company fail to resolve by way of negotiation a
dispute referred to in clause 29.1, the Minister and the Company hereby agree to
submit within 30 (thirty) days of the expiration of the first mentioned 90
(ninety) days, such dispute to arbitration for final settlement in accordance
with the terms of clause 29.3.

29.3.
Any unresolved dispute referred to in clause 29.2 shall be finally settled by
arbitration in accordance with the Arbitration Rules of the United Nations
Commission on International Trade Law in force on the date on which this
Agreement is signed. Such arbitration, unless the parties otherwise agree, shall
take place in London, England. As far as practicable the Minister and the
Company shall continue to implement this Agreement during the period while the
arbitration is pending and during the arbitration.

29.4.
An arbitration referred to in clause 29.3 shall be undertaken by three
arbitrators of whom‑

(a)
one each shall be appointed by the Minister and the Company; and

(b)
one shall be appointed by the two arbitrators appointed under paragraph (a).



51

--------------------------------------------------------------------------------




If the Minister and the Company fail to appoint an arbitrator within 30 days
after receipt of a written request to do so, such arbitrators shall at the
request of the other Party, if the Parties do not otherwise agree, be appointed
in accordance with the aforesaid Arbitration Rules. If the first two
arbitrators, appointed as aforesaid, fail to agree on a third arbitrator within
30 days following the appointment of the second arbitrator, the third arbitrator
shall, if the Parties do not otherwise agree, be appointed at the request of
either Party in accordance with the aforesaid Arbitration Rules. if an
arbitrator fails or is unable to act, his successor will be appointed in the
same manner as the arbitrator whom he succeeds.
29.5.
A decision of a majority of the arbitrators shall be final and binding upon the
Parties and the award rendered shall be final and conclusive. The arbitrators
shall state in writing the reasons on which their decision was based. Judgment
on the award rendered may be entered in any court having jurisdiction or
application may be made in such court for a judicial acceptance of the award and
for enforcement, as the case may be.

29.6.
Any matter in dispute between the parties under clauses 5.9, 9.7, 15.6, 16 and
25.3 shall be referred for determination by a sole expert to be appointed by
agreement between the parties hereto and failing such agreement by the President
of the British Institute of Petroleum.

Clause 30    


Performance guarantee
30.1.
The Company shall secure from its holding company or any Affiliate which the
Minister has by notice in writing accepted an unconditional guarantee in terms
whereof that company guarantees, in a form corresponding with the form contained
in Annexure 5, the due performance by the Company of all its obligations under
the Petroleum Act and the Taxation Act and in terms of this Agreement and the
licenses to which it relates.

30.2.
The guarantee referred to in clause 30.1 shall be executed before the signature
of this Agreement and shall be delivered to the Minister on such signature.

Clause 31    


Entire agreement and amendments
31.1.
This Agreement embodies the entire agreement and understanding between the
Company and the Minister relative to the subject matter hereof, and supersedes
and replaces any provisions on the same subject in any other agreement between
the parties, whether written or oral, prior to the date of this Agreement.

31.2.
This Agreement may not be amended, modified, varied or supplemented, except by
an instrument in writing signed by the Company and the Minister.

Clause 32    



52

--------------------------------------------------------------------------------





Waiver
32.1.
The performance of any condition or obligation to be performed under this
Agreement shall not be deemed to have been waived or postponed, except by an
instrument in writing signed by the Party which is claimed to have granted such
waiver or postponement.

32.2.
No waiver by any Party of any one or more obligations or defaults by any other
party in the performance of this Agreement shall operate or be construed as a
waiver of any other obligations or defaults whether of a like or a different
character.

Clause 33    


Changes in Legislation
The Parties agree that the commercial terms and conditions of this Agreement are
based on the existing fiscal terms in accordance with the provisions of the
Taxation Act and the fiscal terms as contained in clauses 13 and 14 of this
Agreement as of the Effective Date. If such fiscal terms are changed, the
parties agree to review the terms and conditions of this Agreement.
Clause 34    


Applicable law
This Agreement, the interpretation thereof and any dispute arising thereunder or
associated therewith shall be governed by and determined in accordance with the
laws of the Republic of Namibia.
Clause 35    


Notices
35.1.
Any document, notice or other communication required to be given or delivered to
the Company by the Minister or any officer authorized thereto shall be deemed to
have been so given or delivered‑

(a)
if delivered to the General Manager or Deputy General Manager referred to in
clause 12.4 or to the public officer of the Company or operator referred to in
paragraph (b) of clause 12.5; or

(b)
if left with some adult person apparently residing at or occupying or employed
at the registered address of the Company or such operator; or

(c)
if dispatched by registered post addressed to‑

(i)
the Company or operator at the following address:



53

--------------------------------------------------------------------------------




27 Reid Street,
1st Floor,
Hamilton HM11
Bermuda
or
(ii)
the General Manager or Deputy General Manager referred to in clause 12.4 to the
address referred to in clause 12.4; or

(iii)
the public officer at its or his last known address; or

(iv)
if transmitted by means of a facsimile transmission to the person concerned at
the registered office of the Company.

35.2.
Any document, notice or other communication referred to in clause 34.1 which has
been given or delivered in the manner contemplated in paragraph (c) of that
clause shall, unless the contrary is proved, be deemed to have been received by
the person to whom it was addressed at the time when it would, in the ordinary
course of post have arrived at the place to which it was addressed.

35.3.
Any document, notice or other communication required to be given or delivered to

(a)
the Minister by the Company shall be deemed to have been so given or delivered
if despatched by registered post addressed to the Minister at the following
address:

Ministry of Mines and Energy
Private Bag 13297
Windhoek, Namibia
(b)
the authorized officer by the Company shall be deemed to have been so given or
delivered if despatched by registered post addressed to the officer at the
following address:

27 Reid Street,
114 Floor,
Hamilton HMI I
Bermuda
(c)
the Minister of Finance by the Company shall be deemed to have been so given or
delivered if despatched by registered post addressed to the Minister of Finance
at the following address:

Ministry of Finance
Private Bag 13295
Windhoek, Namibia
Clause 36    



54

--------------------------------------------------------------------------------





Customs Exemptions
36.1.
Imports by Company. Company and its subcontractors shall be permitted to import
all items required by Company in respect of Petroleum Operations, and all of
such items and Company and its subcontractors shall be exempt from customs
duties prescribed from time to time in or under the Customs and Excise Act, 1998
(Act 20 of 1998) in respect of such importation. Without limiting the foregoing,
it is agreed and understood that such exemption applies to all materials,
equipment, supplies, and other items including machinery, vehicles, spare parts,
tires, aircraft, boats, chemicals, foodstuffs and other movable and/or
consumable items for Petroleum Operations.

36.2.
Imports by Employees. Each expatriate employee of Company and its subcontractors
shall be permitted to import and shall be exempt from all customs duties with
respect to the importation of household goods and other personal items,
including one automobile every three (3) years; provided, however, that such
items are imported for the sole use of the employee and the employee’s family;
and provided, further, that no such item imported by the employee shall be
resold by such employee in a member country of the Southern African Customs
Union except in accordance with any applicable laws.

36.3.
Disposal of Imported Items. Any item imported by Company or its subcontractors
may be sold in Namibia upon payment of applicable customs duties, if any, on the
price of the item at the time of such sale, or may be exported pursuant to
clause 35.4. Items imported by Company or its subcontractors, which are sold or
saleable only for scrap value may be sold as such, or otherwise be properly
disposed of, without payment of customs duties. In the event of a sale by
Company or its subcontractors under this clause 35.4, Company or its
subcontractor shall be entitled to retain and repatriate in a convertible
currency the proceeds therefrom as provided in this Agreement.

36.4.
Exports.

(a)
Any of the items imported into Namibia by Company, its subcontractors or their
employees, which has not become the property of the Government pursuant to the
provisions hereof may be exported by the importing party at any time without
payment of any customs duties or other charges.

(b)
Company shall be free to export any and all Petroleum to which it is entitled
pursuant to this Agreement and all Petroleum exported by Company shall be exempt
from all charges in respect of exports of Petroleum.

Clause 37    


Exchange Rights
37.1.
Registration. Funds transferred into Namibia for local expenditures, funds
utilized abroad to purchase goods and services for Petroleum Operations, charges
for services performed by Company or its subcontractors outside Namibia as part
of Petroleum Operations and all other expenditures and investments made pursuant
to



55

--------------------------------------------------------------------------------




this Agreement shall be filed by Company’s Namibian bankers with the Bank of
Namibia which shall issue appropriate written confirmation to Company.
37.2.
Funds for Local Expenditures. Funds required by Company and foreign
subcontractors to meet local expenditures shall be imported into Namibia in
freely convertible currencies, transferred to local banks and converted to
Namibia currency. If it or they so desire, Company and/or its foreign
subcontractors may borrow Namibia currency from local banks in order to meet
local expenditures.

37.3.
Foreign Exchange. Purchase or sale of foreign exchange shall be affected at the
exchange rate most favorable to Company, as quoted by the Bank of Namibia.

37.4.
Foreign Bank Accounts. Company is hereby authorized to open, maintain, control
and operate accounts in any currency in foreign banks outside Namibia, to have
full and complete control of such accounts, and to retain abroad and freely
dispose of any funds in such accounts. Among other reasons, withdrawals may be
made for payments for goods and services acquired abroad, for payments to
subcontractors engaged in Petroleum Operations, and for transferring funds to
local banks in Namibia to meet local expenditures, all in connection with
Company’s activities under this Agreement.

37.5.
Exchange Rights. Company is hereby granted the following exchange rights:

(a)
To provide in freely convertible foreign currencies all funds needed to conduct
Petroleum Operations;

(b)
To hold such funds abroad with no obligation to transfer funds or assets to
Namibia except such funds as are necessary to meet Company’s need for Namibia
currency, in the case that Company does not borrow such funds from local banks;

(c)
To freely dispose of any funds held outside Namibia;

(d)
To export any and all Petroleum to which it is entitled pursuant to this
Agreement;

(e)
To retain abroad and freely dispose of all proceeds received outside from the
export, sale or exchange of Petroleum with no obligation to remit such export
proceeds except as may be needed to meet Company’s expenses in Namibia, in the
case that Company does not borrow funds from local banks for that purpose;

(f)
To remit and/or repatriate abroad and freely dispose of all (i) proceeds
received within Namibia from the sale or exchange of Petroleum within Namibia,
(ii) proceeds received from other operations and activities within Namibia, and
(iii) any other funds accruing to Company within Namibia, including, without
limiting the generality of the foregoing, all profits and or dividends; such
remittance and/or repatriation to be accomplished in accordance with procedures
of any exchange control Laws which may be in force, but which shall in no event
prevent or delay such remittance and/or repatriation;



56

--------------------------------------------------------------------------------




(g)
To pay its subcontractors and employees in foreign currencies, either inside or
outside of Namibia. Expatriate employees shall be required to bring into Namibia
through local banks and convert into Namibia currency only such foreign exchange
as is required to meet their personal living expenses. Such employees shall be
authorized to remit and/or repatriate any personal funds or proceeds received in
Namibia from the sale of personal belongings; and

(h)
To maintain a special account or accounts for non-Namibian funds in a local bank
or banks chosen by Company from which funds can be disbursed for the purpose of
making any payments required in conducting Petroleum Operations, or making
payments to, or for the benefit of, Company’s employees, whether local or
expatriate

37.6.
Payments under this Agreement. Any payments made by any Party to another Party
shall be made in U.S. Dollars unless the Parties mutually agree upon another
currency.

37.7.
Subcontractors. Company’s subcontractors and their employees shall have the same
rights as Company and its employees under this clause 37.

37.8.
Implementation. The Company acknowledges that the provisions of this clause 37
are granted in accordance with and subject to the Exchange Control Laws
applicable in Namibia, and shall only be implemented by the parties in
accordance with such laws, The Company shall comply with the prescribed
formalities and procedures and engage the services of an authorized dealer in
foreign exchange to assist it in facilitating and implementing the provisions of
this clause 37.

IN WITNESS whereof this Agreement has been duly signed at
WINDHOEK on this ....... day of June 2011 by and
between the GOVERNMENT OF THE REPUBLIC OF NAMIBIA,
as represented by the Honourable Isak Katali, the Minister of Mines and Energy,
and Signet Petroleum Limited as represented by Mr. Wade Cherwayko., duly
authorized by the board of directors in terms of a resolution passed on the 17th
day of June 2011.
and Cricket Investments (Pty) Limited as represented by Moses Haywanga duly
authorized by the board of directors in terms of a resolution passed on the 17th
day of June 2011.
and National Petroleum Corporation of Namibia as represented by Robert
Mulgnachilenga duly authorized by the board of directors in terms of a
resolution passed on the 17th day of November 2010.




57

--------------------------------------------------------------------------------






/s/ Isak Katali
MINISHTER OF MINES AND ENERGY
(On behalf of the Government of Namibia)

Witnesses:
 
 
1.
/s/ Witness
 
 
2.
/s/ Witness

/s/ Wade Cherwayko
SIGNET PETROLEUM LIMITED

Witnesses:
 
 
1.
/s/ Witness
 
 
2.
/s/ Witness

/s/ Moses Hauwanga
CRICKET INVESTMENTS (PTY) LTD

Witnesses:
 
 
1.
/s/ Witness
 
 
2.
/s/ Witness

/s/ Robert Mwanachilenga
NATIONAL PETROLEUM CORPORATION OF NAMIBIA

Witnesses:
 
 
1.
/s/ Witness
 
 
2.
/s/ Witness



58

--------------------------------------------------------------------------------








END OF MAIN BODY OF AGREEMENT —

ANNEXURES 1 ‑ 7 FOLLOW




59

--------------------------------------------------------------------------------







ANNEXURE 1

DESCRIPTION OF LICENCE AREA
Blocks
Points
Coordinates
 
 
 
 
 
 
A
13° 30’ 00”E
29°00’00”S
 
B
14° 00’ 00”E
29°00’00”S
 
C
14° 00’ 00”E
29°30100”S
 
D
15° 00’ 00”E
29°30’00”S
 
E
15° 00’ 00”E
29°37’619”S
2914B
F
14° 00’ 00”E
30°35’088”S





pscmap2.jpg [pscmap2.jpg]


The total surface area of License area 2914BA&B is 12 299.3 km2
**************************






60

--------------------------------------------------------------------------------







ANNEXURE 2

MAP OF LICENCE AREA










pscmap1.jpg [pscmap1.jpg]










61

--------------------------------------------------------------------------------







ANNEXURE 3

BANK GUARANTEES
in respect of
INITIAL EXPLORATION PERIOD
(Clause 4.7)
WHEREAS the Company is, under the Petroleum Agreement dated the ……… day of
………………… 2011. (hereinafter referred to as “the Agreement”) entered into by and
between the Government of Namibia (hereinafter referred to as “the Government”)
and the Signet Petroleum BV, (hereinafter referred to as “the Company”)
required‑
I.
perform before the expiration of the Initial Exploration Period defined in
clause 1 of the Agreement certain minimum exploration work obligations
(hereinafter referred to as “the minimum initial exploration work obligation”);

II.
to incur in the performance of the minimum initial exploration work obligation,
minimum exploration expenditure in an amount of in constant price terms (Insert
amount which corresponds with the


amount of the minimum exploration expenditure specified in paragraph 4.1.(a)(ii)
of the Agreement) (hereinafter referred to as “minimum initial exploration
expenditure”);
NOW, THEREFORE we, …………………………… (insert name of Bank) of ………………… (insert
principal place of business of Bank), hereby guarantee, subject to the provisos
set out below, that on the first business day following the thirtieth day after
receipt from the Government of a written demand signed by the Minister of Mines
and Energy made in accordance with the terms hereof and stating that the Company
has‑
A.
failed to incur the minimum initial exploration expenditure in respect of the
initial exploration work obligation;

B.
actually incurred expenditure on the initial exploration work obligation which
amounts to an amount (to be specified in constant 199.. price terms in constant
199.. price terms in such written demand) which is less than the minimum initial
exploration expenditure;

C.
consequently, become liable to pay a shortfall of expenditure expressed in
constant 199.. price terms equal to the difference between the amount


referred to in paragraph A above and the amount specified in paragraph B above;
and
D.
failed to pay the Minister of Mines and Energy an amount equal to the shortfall
referred to in paragraph C above, as adjusted by multiplying such amount by a
figure obtained by dividing the Price Index, as reported for the first time in
the monthly publication



62

--------------------------------------------------------------------------------




“International Financial Statistics” of the international Monetary Fund in the
section “Prices, Production, Employment”, for the Calendar Month immediately
preceding the day of receipt of the aforesaid written demand, by such Price
Index as so reported for the Calendar Month in which the Agreement has been
signed, we shall pay to the Minister of Mines and Energy the amount referred to
in paragraph D above.
PROVIDED THAT‑
1.
our liability hereunder shall be limited to paying an amount not exceeding
..$500,000 (Five Hundred Thousand) United States Dollars (insert an amount
numerically greater than the minimum initial exploration expenditure, based on
an estimated inflation element for the Initial Exploration Period) in respect of
the initial exploration work obligation;

2.
our liability referred to in paragraph 1 shall be reduced at the end of every
Quarter by the amount of the actual expenditure incurred by the Company and
stated in a certificate signed by the Company and the Minister of Mines and
Energy, which reduction shall take effect as from the date of receipt of such
certificate by us;

3.
this guarantee shall come into effect as from the date of our receipt of a
certificate signed by the Company and the Minister of Mines and Energy stating
that the Agreement has been signed by all the parties thereto;

4.
this guarantee may not be ceded, assigned or transferred to any other person;

5.
this guarantee shall expire on the date of‑

(1)
the payment by us of all the amounts guaranteed hereunder; or

(2)
the receipt by us of a certificate in accordance with paragraph 2 above, whereby
expenditure actually incurred in performance of the initial exploration work
obligation when added to the aggregate amount of expenditure actually incurred
in performance of the initial exploration work obligation, all such expenditures
being adjusted to constant 199.. price terms, and stated in such certificate
previously


received by us shall equal or exceed the minimum initial exploration
expenditure;
(3)
the one hundred and twentieth day after the end of the Initial Exploration
Period as defined in clause 1 of the Agreement, whichever is the earliest date,
whereafter we shall be under no liability whatsoever under this guarantee;

6.
any certificate required to be provided by the Company pursuant to paragraphs 2
and 3 above must be signed by a duly authorised representative of the Company;

7.
any demand, certificate and notification must be sent to us at the above
address.



63

--------------------------------------------------------------------------------




SIGNED at ……………….. on this ……………….. day of ……………….. 20……
----------------------

XYZ BANK


64

--------------------------------------------------------------------------------






BANK GUARANTEE
in respect of
FIRST RENEWAL EXPLORATION PERIOD
(Clause 4.7)
WHEREAS the Company is, under the Petroleum Agreement dated the …………. day of
……………….. 2011 (hereinafter referred to as “the Agreement”) entered into by and
between the Government of Namibia (hereinafter referred to as “the Government”)
and the Signet Petroleum By. (hereinafter referred to as “the Company”)
required‑
I.
to perform before the expiration of the First Renewal Exploration Period defined
in clause 1 of the Agreement certain minimum exploration work obligations
(hereinafter referred to as “the minimum first renewal exploration work
obligation”);

II.
to incur in the performance of the minimum first renewal exploration work
obligation, minimum exploration expenditure in an amount of in constant 199__
price terms (Insert amount which corresponds with the amount of the minimum
exploration expenditure specified in paragraph 4.1.(b)(ii) of the Agreement)
(hereinafter referred to as “minimum first renewal exploration expenditure”);

NOW, THEREFORE we, ……………….. (insert name of Bank) of ……………….. (insert principal
place of business of Bank), hereby guarantee, subject to the provisos set out
below, that on the first business day following the thirtieth day after receipt
from the Government of a written demand signed by the Minister of Mines and
Energy made in accordance with the terms hereof and stating that the Company
has‑
A.
failed to incur the minimum first renewal exploration expenditure in respect of
the first renewal exploration work obligation;

B.
actually incurred expenditure on the first renewal exploration work obligation
which amounts to an amount (to be specified in constant 199... price terms in
such written demand) which is less than the minimum first renewal exploration
expenditure;

C.
consequently, become liable to pay a shortfall of expenditure expressed in
constant 199.. price terms equal to the difference between the amount referred
to in paragraph A above and the amount specified in paragraph B above; and

D.
failed to pay the Minister of Mines and Energy an amount equal to the shortfall
referred to in paragraph C above, as adjusted by multiplying such amount by a
figure obtained by dividing the Price Index, as reported for the first time in
the monthly publication “International Financial Statistics” of the
International Monetary Fund in the section “Prices, Production, Employment”, for
the Calendar Month immediately preceding the day of receipt of the aforesaid
written demand, by such Price Index as so reported for the Calendar Month in
which the Agreement has been signed, we shall pay to the Minister of Mines and
Energy the amount referred to in paragraph D above.

PROVIDED THAT —


65

--------------------------------------------------------------------------------




1.
our liability hereunder shall be limited to paying an amount not exceeding
$1,000,000 (One Million). United States Dollars (insert an amount numerically
greater than the minimum first renewal exploration expenditure, based on
inflation during the Initial Exploration Period and an estimated inflation
element for the First Renewal Exploration Period) in respect of the first
renewal exploration work obligation;

2.
our liability referred to in paragraph 1 shall be reduced at the end of every
Quarter by the amount of the actual expenditure incurred by the Company and
stated in a certificate signed by the Company and the Minister of Mines and
Energy, which reduction shall take effect as from the date of receipt of such
certificate by us;

3.
this guarantee shall come into effect as from the date of our receipt of a
certificate signed by the Company and the Minister of Mines and Energy stating
that the Minister has granted the Company’s application for the first renewal of
the licence issued under the Agreement;

4.
this guarantee may not be ceded, assigned or transferred to any other person;

5.
this guarantee shall expire on the date of‑

(1)
the payment by us of all the amounts guaranteed hereunder; or

(2)
the receipt by us of a certificate in accordance with paragraph 2 above, whereby
the expenditure actually incurred in performance of the first renewal
exploration work obligation and stated therein, when added to the aggregate of —

(a)
the sum by which expenditure actually incurred in performance of the initial
exploration work obligation, which exceeded the minimum initial exploration
expenditure and which was carried over to the First Renewal Period as
contemplated in clause 4.5 of the Agreement and stated as such in a certificate
signed by the Company and the Minister of Mines and Energy; and

(b)
the expenditure actually incurred in performance of the first renewal
exploration work obligation and stated in such certificate previously received
by us, all such expenditures being adjusted to constant 199__ price terms, shall
equal or exceed the minimum first renewal exploration expenditure;

(3)
the one hundred and twentieth day after the end of the First Renewal Exploration
Period as defined in clause 1 of the Agreement, whichever is the earliest date,
whereafter we shall be under no liability whatsoever under this guarantee;

6.
any certificate required to be provided by the Company pursuant to paragraphs 2,
3 and 5(2)(a) above must be signed by a duly authorised representative of the
Company;

7.
any demand, certificate and notification must be sent to us at the above
address.

SIGNED at ……………….. on this ……………….. day of ……………….. 2010


66

--------------------------------------------------------------------------------




----------------------

XYZ BANK




67

--------------------------------------------------------------------------------






BANK GUARANTEE
in respect of
SECOND RENEWAL EXPLORATION PERIOD
(Clause 4.7)
WHEREAS the Company is, under the Petroleum Agreement dated the ……….. day of
……………….. 2010 (hereinafter referred to as “the Agreement”) entered into by and
between the Government of Namibia (hereinafter referred to as “the Government”)
and the Signet Petroleum BV. (hereinafter referred to as “the Company”)
required‑
I.
to perform before the expiration of the First Renewal Exploration Period defined
in clause 1 of the Agreement certain minimum exploration work obligations
(hereinafter referred to as “the minimum first renewal exploration work
obligation”);

II.
to incur in the performance of the minimum first renewal exploration work
obligation, minimum exploration expenditure in an amount of _________ in
constant 199__ price terms (Insert amount which corresponds with the amount of
the minimum exploration expenditure specified in paragraph 4.1.(b)(ii) of the
Agreement) (hereinafter referred to as “minimum first renewal exploration
expenditure”);

NOW, THEREFORE we, _______ (insert name of Bank) of _________ (insert principal
place of business of Bank), hereby guarantee, subject to the provisos set out
below, that on the first business day following the thirtieth day after receipt
from the Government of a written demand signed by the Minister of Mines and
Energy made in accordance with the terms hereof and stating that the Company
has‑
A.
failed to incur the minimum first renewal exploration expenditure in respect of
the first renewal exploration work obligation;

B.
actually incurred expenditure on the first renewal exploration work obligation
which amounts to an amount (to be specified in constant 199.. price terms in
such written demand) which is less than the minimum first renewal exploration
expenditure;

C.
consequently, become liable to pay a shortfall of expenditure expressed in
constant 199.. price terms equal to the difference between the amount referred
to in paragraph A above and the amount specified in paragraph B above; and

D.
failed to pay the Minister of Mines and Energy an amount equal to the shortfall
referred to in paragraph C above, as adjusted by multiplying such amount by a
figure obtained by dividing the Price Index, as reported for the first time in
the monthly publication “International Financial Statistics” of the
International Monetary Fund in the section “Prices, Production, Employment”, for
the Calendar Month immediately preceding the day of receipt of the aforesaid
written demand, by such Price Index as so reported for the Calendar Month in
which the Agreement has been signed, we shall pay to the Minister of Mines and
Energy the amount referred to in paragraph D above,

PROVIDED THAT —


68

--------------------------------------------------------------------------------




1.
our liability hereunder shall be limited to paying an amount not exceeding
$1,000,000 (One Million). United States Dollars (insert an amount numerically
greater than the minimum first renewal exploration expenditure, based on
inflation during the Initial Exploration Period and an estimated inflation
element for the First Renewal Exploration Period) in respect of the first
renewal exploration work obligation;

2.
our liability referred to in paragraph 1 shall be reduced at the end of every
Quarter by the amount of the actual expenditure incurred by the Company and
stated in a certificate signed by the Company and the Minister of Mines and
Energy, which reduction shall take effect as from the date of receipt of such
certificate by us;

3.
This guarantee shall come into effect as from the date of our receipt of a
certificate signed by the Company and the Minister of Mines and Energy stating
that the Minister has granted the Company’s application for the first renewal of
the licence issued under the Agreement;

4.
this guarantee may not be ceded, assigned or transferred to any other person;

5.
this guarantee shall expire on the date of‑

(1)
the payment by us of all the amounts guaranteed hereunder; or

(2)
the receipt by us of a certificate in accordance with paragraph 2 above, whereby
the expenditure actually incurred in performance of the first renewal
exploration work obligation and stated therein, when added to the aggregate of —

(a)
the sum by which expenditure actually incurred in performance of the initial
exploration work obligation, which exceeded the minimum initial exploration
expenditure and which was carried over to the First Renewal Period as
contemplated in clause 4.5 of the Agreement and stated as such in a certificate
signed by the Company and the Minister of Mines and Energy; and

(b)
the expenditure actually incurred in performance of the first renewal
exploration work obligation and stated in such certificate previously received
by us, all such expenditures being adjusted to constant 199… price terms, shall
equal or exceed the minimum first renewal exploration expenditure;

(3)
the one hundred and twentieth day after the end of the First Renewal Exploration
Period as defined in clause 1 of the Agreement, whichever is the earliest date,
whereafter we shall be under no liability whatsoever under this guarantee;

6.
any certificate required to be provided by the Company pursuant to paragraphs 2,
3 and 5(2)(a) above must be signed by a duly authorised representative of the
Company;

7.
any demand, certificate and notification must be sent to us at the above
address.

SIGNED at ……………….. on this ……………….. day of ……………….. 2010


69

--------------------------------------------------------------------------------




----------------------

XYZ BANK




70

--------------------------------------------------------------------------------







ANNEXURE 4

ACCOUNTING PROCEDURE
(Clause 19)
1. Definitions
In this Annexure, unless the context indicates otherwise any word or expression
to which a meaning has been assigned in the Petroleum Agreement dated the …..
day of ……………. 20.. (hereinafter referred to as “the Agreement”) entered into
between the Government of Namibia (hereinafter referred to as “the Government”)
and the AlphaPetro (Pty) Ltd. (hereinafter referred to as “the Company”) and in
the Taxation Act shall have that meaning.
2.     Purpose of accounting procedure
The purpose of the Accounting Procedure contained in this Annexure is to
establish principles and procedures of accounting which will enable the Minister
of Finance to monitor the Company’s expenditures, production and receipts so
that the Governments entitlement to petroleum income tax and additional profits
tax under the Taxation Act and to royalty under section 62, or annual charges
under section 67, of the Petroleum Act can be accurately determined.
3.     Responsibility for maintaining accounts
3.1
Each of the entities constituting the Company shall be responsible for
maintaining their own accounting records in order to comply fully with all legal
requirements and to support all fiscal returns or any other accounting reports
required by any governmental authority in relation to the Petroleum Operations.

3.2
The operator for and on behalf of all entities constituting the Company shall
maintain the accounts of the Petroleum Operations under the Agreement in such a
manner so as to permit each such entity to fulfill the obligations under this
Agreement.

4.     Documentation required to be submitted by the Company
4.1
Within 90 days of the date on which the Agreement has been signed the Minister
shall submit, to discuss and agree with the Company, a proposed outline of
charts of accounts, operating records and reports, which outline shall reflect
each of the categories and sub-categories of expenditures specified in paragraph
8 and shall be in accordance with generally accepted and recognised accounting
systems and consistent with normal practice for joint venture operations of the
international petroleum industry.

4.2
Within 180 days after the date on which the Agreement has been signed the
Company shall provide the Minister with a detailed description of the accounting
systems and procedures which it will develop and maintain for use under the



71

--------------------------------------------------------------------------------




Agreement. The Company shall inform the Minister subsequently of any significant
changes it makes to such systems and procedures,
4.3
Notwithstanding the generality of the foregoing, the Company shall submit the
following statements to the Minister -

(a)
a production statement referred to in paragraph 11 of this Annexure;

(b)
a value of production and pricing statement referred to in paragraph 12 of this
Annexure.

(c)
a statement of expenditure and receipts referred to in paragraph 13 of this
Annexure;

(d)
an additional profits tax statement referred to in paragraph 14 of this
Annexure;

(e)
an end-of-year statement referred to in paragraph 15 of this Annexure;

(f)
a budget statement referred to in paragraph 16 of this Annexure;

(g)
a local procurement statement referred to in paragraph 17 of this Annexure,

(h)
a decommissioning statement referred to in paragraph 18 of this Annexure

4.4
All reports and statements shall be prepared in accordance with the Agreement,
the laws of Namibia and, where there are no relevant provisions in either of
these, in accordance with normal practice of the international petroleum
industry.

5.     Units, of account language and exchange rates
5.1
Accounts shall be maintained in Namibian Dollars. Metric units and Barrels shall
be employed for measurements required under the Agreement and this Annexure. The
language employed shall be English. When necessary for clarification the Company
shall also maintain accounts and records in other languages, units of
measurement and currencies.

5.2
It is the intention of the parties that neither the Government nor the Company
should experience an exchange gain or loss at the expense of or to the benefit
of the other. However, should there be any gain or loss from exchange of
currency, it will be credited or charged to the accounts.

5.3
Amounts received and expenditures made in Namibian Dollars or in United States
Dollars shall be converted from Namibian Dollars into United States Dollars or
from United States Dollars into Namibian Dollars on the basis of the monthly
average of the mean of the daily official buying and selling exchange



72

--------------------------------------------------------------------------------




rates between the currencies in question as published by the Bank of Namibia for
the Calendar Month in which the relevant transaction occurred.
5.4
Amounts received and expenditures made in currencies other than United States
Dollars and Namibian Dollars shall be converted into United States Dollars or
Namibian Dollars on the basis of the monthly average of the mean of the daily
buying and selling exchange rates between the currencies in question as
published by the Bank of Namibia or, failing such publication, as published in
the Financial Times (London edition) for the Calendar Month in which the
relevant transaction occurred.

5.5
The average monthly exchange rates used in accordance with paragraphs 5.3 and

5.6
shall be identified in the relevant statements required under paragraph 4.3.

6.     Payments
6.1
Unless otherwise specified all sums due under the Agreement shall be paid within
30 days following the end of the month in which the obligation to make such
payment occurs and shall be paid through a bank designated by each Party.

6.2
Ali sums due by one Party to the other under the Agreement during any Quarter
shall for each day during which such sums are overdue during such Quarter, bear
interest compounded daily at an annual rate equal to 15%.

7.     Audit and inspection rights of Government
7.1
The Government shall have the right

(a)
to carry out an audit in accordance with clause 19.2 of the Agreement;

(b)
to appoint an auditor to undertake or assist with the audit.

The expenditure incurred in respect of such audit shall be borne by the Company
as a general and administrative expenditure. Notice of any exception to the
Company’s accounts for any Calendar Year shall be submitted to the Company
within six months of the receipt by the Minister of the report of its auditors.
The Minister shall ensure that such report is submitted to it within a
reasonable time after completion of the audit field work. For purposes of
auditing, the Minister may examine and verify at reasonable times all charges
and credits relating to the Company’s activities under the Agreement and all
books of account, accounting entries, material records and inventories,
vouchers, payrolls, invoices and any other documents, correspondence and records
considered by the Minister to be necessary to audit and verify the charges and
credits. Furthermore, the auditors shall have the right in connection with such
audit to visit and inspect at reasonable times all sites, plants, facilities,
warehouses and offices of the Company directly or indirectly serving its


73

--------------------------------------------------------------------------------




activities under the Agreement and to visit personnel associated with those
activities.
7.2
The Company shall answer any notice of exception under paragraph 7.1 within six
months of the receipt of such notice. Where the Company has after the said six
month period failed to answer a notice of exception made by the Minister, the
Minister’s exception shall prevail, until such time as the Minister’s exception
is resolved.

7.3
Without prejudice to the finality of matters as described in Clause 19 and this
paragraph all documents referred to in paragraph 7.1 shall be maintained and
made available for inspection by the Minister for seven years following their
date of issue.

8.     Classification and allocation of expenditure
8.1
All expenditures relating to Petroleum Operations and qualifying in terms of the
Taxation Act, Petroleum Act and paragraph 9 to be taken into account in the
calculation of petroleum income tax and additional profits tax payable under the
Taxation Act shall be classified, defined and allocated, as follows‑

(1)
exploration expenditure, being expenditure actually incurred, whether directly
or indirectly, in or in connection with the carrying out of Exploration
Operations in or in connection with such Licence Area, including expenditure
actually incurred in respect of‑

(a)
the acquisition of machinery, implements, utensils and other articles employed
for purposes of such operations, including pipes, well-head equipment,
subsurface equipment and onshore and offshore drilling;

(b)
labour, fuel, haulage, supplies, materials and repairs in connection with a
survey or study, excluding drilling for appraisal purposes, referred to in
paragraphs (a) and (b) of the definition of “Exploration Operations” in section
1 of the Petroleum Act;

(c)
contributions to a fund or scheme, approved by the Permanent Secretary: Finance,
in respect of any person employed in or in connection with Exploration
Operations;

(d)
the advancement of training and education of Namibian citizens at institutions
approved by the Permanent Secretary: Finance and the provision of educational
and scientific materials and equipment by virtue of any term and condition of an
Exploration Licence issued in respect of such Licence Area;

(e)
charges, fees or rent for, or in respect, of Land or buildings occupied for
purposes of carrying out Exploration Operations;



74

--------------------------------------------------------------------------------




(f)
subject to the provisions of section 14(2) of the Taxation Act, the general
administration and management directly connected with Exploration Operations;

(g)
the restoration of such Licence Area, or any part thereof, after cessation of
Exploration Operations in such area to the extent to which such expenditure has
been incurred by virtue of any term and condition of an Exploration Licence
issued in respect of such Licence Area relating to safety or the prevention of
pollution;

(h)
customs duty in respect of the importation for use in or in connection with
Exploration Operations in such Licence Area of plant, machinery, equipment,
spare parts, materials, supplies or consumable items used in or in connection
with such Exploration Operations;

(2)
development expenditure, being expenditure actually incurred, whether directly
or indirectly, in or in connection with the carrying out of Development
Operations in or in connection with a Licence Area, including expenditure
actually incurred in respect of

(a)
the acquisition of‑

(i)
machinery, implements, utensils and other articles used for purposes of such
operations, including pipes, units for purposes of production, treatment and
processing, wellhead equipment, subsurface equipment, enhanced recovery systems,
onshore and offshore drilling and production platforms and petroleum storage
facilities;

(ii)
furniture, tools and equipment used in offices and accommodation referred to in
paragraph (e)(ii) of the definition of “Development Operations” in section 1 of
the Taxation Act and in warehouses, export terminals, harbours, piers, marine
vessels, vehicles, motorised rolling equipment, aircraft, fire and security
stations, water and sewage plants and power plants;

(b)
labour, fuel, haulage, supplies, materials and repairs in connection with the
drilling, laying, installation and construction referred to in paragraphs (a),
(b), (c), (d) and (e)(i) of the definition of “Development Operations” in
section 1 of the Taxation Act;

(c)
contributions to a fund or scheme, approved by the Permanent Secretary: Finance,
in respect of any person employed in or in connection with Development
Operations;

(d)
the advancement of training and education of Namibian citizens at institutions
approved by the Permanent Secretary: Finance and the provision of educational
and scientific materials and



75

--------------------------------------------------------------------------------




equipment by virtue of any term and condition of a licence issued in respect of
such Licence Area;
(e)
charges, fees or rent for, or in respect of, Land or buildings occupied for
purposes of carrying out Development Operations;

(f)
subject to the provisions of section 14(2) of the Taxation Act, the general
administration and management directly connected with Development Operations;
(g) the restoration of such Licence Area, or any part thereof, after cessation
of Development Operations in such Licence Area to the extent to which such
expenditure has been incurred by virtue of any term and condition of the licence
issued in respect of such Licence Area relating to safety or the prevention of
pollution;

(g)
customs duty in respect of the importation for use in or in connection with
Development Operations in such Licence Area of plant, machinery, equipment,
spare parts, materials, supplies or consumable items used in or in connection
with such Development Operations;

(3)
production expenditure, being expenditure of an operational nature incurred in
Production Operations and which, subject to section 13 of the Taxation Act and
paragraph 9 of this Annexure, is allowed as a general deduction in the
determination of taxable income in terms of section 8 of the Taxation Act;

(4)
general and administrative expenditure which‑

(a)
being the expenditure incurred on general administration and management
primarily and principally related to Petroleum Operations in or in connection
with the Licence Area, comprises and is limited to —

(i)
office, field office and general administrative expenditure in Namibia,
including supervisory, accounting and employee relations services (excluding
commissions paid to intermediaries by the Company);

(ii)
an annual overhead charge for services rendered outside Namibia and not
otherwise charged under this accounting procedure, for managing Petroleum
Operations and for staff advice and assistance including financial, legal,
accounting and employee relations services, provided that ‑

(A)
for the period from the date on which the Agreement was signed until the date on
which the first Production Licence under the Agreement is granted by the
Minister, this annual charge shall be



76

--------------------------------------------------------------------------------




the Company’s verifiable expenditure, but shall in no event be greater than one
per cent of the total expenditure incurred during the Calendar Year in or in
connection with the Licence Area and qualifying for deduction in the computation
of petroleum income tax under the Taxation Act;
(B)
for the period from the date on which the Production Licence has been granted,
the charge shall be at an amount or rate to be agreed on between the parties and
stated in the Development Plan approved with the grant of the Production
Licence;

(C)
such annual overhead charge shall be separately shown in all relevant reports to
the Minister;

(b)
shall be allocated to and form part of exploration expenditure, development
expenditure and production expenditure and shall be separately shown under each
of these expenditure categories in all relevant reports and statements to the
Minister;

(c)
shall be allocated to exploration expenditure, development expenditure and
production expenditure incurred in each year in proportion to the amount of
exploration expenditure, development expenditure and production expenditure
incurred in such year, or in such other equitable and consistent manner
otherwise agreed upon between the Company and the Minister.

9.     Expenditures, miscellaneous income and credits of the Company
9.1
Expenditure deductible without further approval of the Government Subject to the
terms of the Agreement, the Company shall bear and pay the following expenditure
in respect of its Petroleum Operations. These expenditures shall be classified
under the headings referred to in paragraph 8. It is hereby agreed that, subject
to the provisions of sections 8, 9 and 10 of the Taxation Act and paragraph 8,
such expenditures are to be allowable deductions under the Taxation Act.

(1)
Surface rights

This covers ail direct expenditure attributable to the acquisition, renewal or
relinquishment of surface rights acquired and maintained in force for the
Licence Area.
(2)
Labour and related expenditure

(a)
Gross salaries and wages, including bonuses, of the Company’s employees directly
and necessarily engaged in the Petroleum Operations, irrespective of the
location of such employees, it being understood that in the case of those
employees, only a portion of whose time is wholly dedicated to Petroleum



77

--------------------------------------------------------------------------------




Operations, only that pro rata portion of applicable salaries and wages will be
charged.
(b)
Cost to the Company of established plans for employees’ group life insurance,
hospitalization, company pension, retirement and other benefits of a like nature
customarily granted to the Company’s employees and the Company’s expenditure
regarding holiday, vacation, sickness and disability payments applicable to the
salaries and wages chargeable under subparagraph (a) above shall be allowed at
actual cost, provided however that such total expenditure shall not exceed
thirty-five per cent of the Company’s total labour expenditure under
subparagraph (a) above.

(c)
Expenditure or contributions made pursuant to assessments or obligations imposed
under the laws of Namibia which are applicable to the Company’s expenditure on
salaries and wages chargeable under subparagraph (a) above.

(d)
Reasonable travel and personal expenditure of employees of the Company,
including those made for travel and relocation of the expatriate employees
assigned to Namibia all of which shall be in accordance with the Company’s
normal practice.

(3)
Transportation

The expenditure incurred in respect of transportation of employees, equipment,
materials and supplies necessary for the conduct of Petroleum Operations.
(4)
Charges for services

(a)
Third party contracts

The actual expenditure incurred under contracts for technical and other services
entered into by the Company for its Petroleum Operations, made with third
parties other than Affiliated companies of the Company, are deductible, provided
that the prices paid by the Company are no higher than those generally charged
by other international or domestic suppliers for comparable work and services.
(b)
Affiliates of the Company In the case of services rendered to the Petroleum
Operations by an Affiliate of the Company the charges shall be based on actual
expenditure without profits and shall be competitive. The charges shall be no
higher than the most favourable prices charged by the Affiliate to third parties
for comparable services under similar terms and conditions elsewhere. The
Company shall, if requested by the Minister, specify the amount of the charges
which constitutes an allocated



78

--------------------------------------------------------------------------------




proportion of the expenditure in respect of general management and technical
services and the amount which is the direct cost incurred in respect of
providing specific services. If necessary, certified evidence regarding the
basis of prices charged may be obtained from the auditors of the Affiliate.
(c)
In the event that the prices and charges referred to in subparagraph (4) (a) and
(b) above are shown to be uncompetitive then the Permanent Secretary: Finance
shall have the right to disallow as a deduction under the Taxation Act such
portion as he deems fit.

(5)
Exclusively owned property For services rendered to the Petroleum Operations
through the use of property exclusively owned by the Company, the accounts shall
be charged at rates not exceeding those prevailing in the region which reflect
the cost of ownership and operation of such property or at rates to be agreed.

(6)
Material and equipment

(a)
General

So far as is practicable and consistent with efficient and economical operation,
only such material shall be purchased or furnished by the Company for use in the
Petroleum Operations as may be required for use in the reasonably foreseeable
future and the accumulation of surplus stocks shall be avoided. Material and
equipment held in inventory shall only be charged to the accounts when such
material is removed from inventory and used in Petroleum Operations.
(b)
Warranty of material The Company does not warrant material beyond the supplier’s
or manufacturer’s guarantee and, in the case of defective material or equipment,
any adjustment received by the Company from the suppliers or manufacturers or
their agents will be credited to the accounts under the Agreement.

(c)
Value of material charged to the accounts under the Agreement

(i)
Except as otherwise provided in subparagraph (ii) below, material purchased by
the Company for use in the Petroleum Operations shall be valued to include
invoice price less trade and cash discounts, if any, purchase and procurement
fees plus freight and forwarding charges between point of supply and point of
shipment, freight to port of destination, insurance, taxes, custom duties,
consular fees, other items chargeable against imported material and, where
applicable, handling and transportation costs from point of importation to
warehouse or operating site, and its costs shall not exceed



79

--------------------------------------------------------------------------------




those currently prevailing in normal arms length transactions on the open
market,
(ii)
Material purchased from or sold to Affiliated companies of the Company or
transferred to or from activities of the Company other than Petroleum Operations
under the Agreement‑

(A)
in the case of new material (hereinafter referred to as condition A), shall be
valued at the current international price which shall not exceed the price
prevailing in normal arms length transactions on the open market;

(B)
in the case of used material which is in sound and serviceable condition and is
suitable for re-use without reconditioning (hereinafter referred to as condition
B), shall be priced at not more than seventy-five per cent of the current price
of the abovemenfioned new materials;

(C)
in the case of used material which cannot be classified as condition B, but
which, after reconditioning, will be further serviceable for original function
as good second hand condition B material or is serviceable for original
function, but substantially not suitable for reconditioning (hereinafter
referred to as condition C) shall be priced at not more than fifty per cent of
the current price of the new material referred to above as condition A.

The cost of reconditioning shall be charged to the reconditioned material,
provided that the condition C material value plus the cost of reconditioning
does not exceed the value of condition B material. Material which cannot be
classified as condition B or condition C shall be priced at a value commensurate
with its use.
Material involving erection expenditure shall be charged at the applicable
condition percentage of the current knocked down price of new material referred
to above as condition A.
When the use of material is temporary and its service to the Petroleum
Operations does not justify the reduction in price in relation to materials
referred to above as conditions B and C, such material shall be priced on a
basis that will result in a net charge to the accounts under the Agreement
consistent with the value of the service rendered.
(7)
Insurance and losses



80

--------------------------------------------------------------------------------




Insurance premiums and expenditure incurred for insurance pursuant to clause 17
of the Agreement are deductible, provided that if such insurance is wholly or
partly placed with an Affiliated company of the Company such premiums and
expenditure shall be deductible only to the extent generally charged by
competitive insurance companies other than an Affiliated company of the Company.
Expenditure and losses incurred as a consequence of events which are, and in so
far as, not made good by insurance are deductible, unless such expenditure has
resulted solely from an act of willful misconduct or negligence of the Company.
(8)
Training expenditure

All expenditure incurred by the Company in training of its Namibian employees
engaged in the Petroleum Operations and such other training as is required under
clause 22 of the Agreement is deductible.
(9)
General and administrative expenditure

The expenditure described in paragraph 8.1(4) is deductible.
9.2
Expenditure riot deductible under the Agreement

The following expenditure shall not be deductible in the computation of
petroleum income tax and additional profits tax:‑
(a)
All expenditure incurred before the date on which the Agreement was signed.

(b)
Interest and any other finance charges or fees incurred on loans raised by the
Company, except as is provided under section 8(a)(iv) of the Taxation Act.

(c)
Petroleum marketing or transportation expenditure of Petroleum beyond the actual
loading point of the Company for export from Namibia in the case of Crude Oil
and in the case of Natural Gas the geographical point of sale.

(d)
The cost of obtaining and maintaining the bank guarantee and the performance
guarantee required under the Agreement (and any other amounts spent on
indemnities with regard to non-fulfilment of contractual obligations).

(e)
Donations and charitable contributions.

(f)
Expenditure incurred in relation to arbitration and the sole expert in respect
of any dispute under the Agreement.

(g)
Fines and penalties imposed by courts of law in Namibia.



81

--------------------------------------------------------------------------------




(h)
The premium of 500 per cent and the additional amounts of 200 per cent and 600
per cent payable to the Government under clauses 8.14(c) and 10.4 of the
Agreement.

(i)
The interest payable to the Government in terms of clause 11.14 of the
Agreement.

(j)
Expenditure incurred as a result of willful misconduct or negligence of the
Company.

(k)
Any expenditure which by reference to general oil industry practices can be
shown to be excessive.

9.3
Other expenditure

Other expenditure not covered or dealt with in the provisions of this paragraph
9 and which is incurred by the Company for the necessary and proper conduct of
the Petroleum Operations is only deductible with the prior approval in writing
of the Permanent Secretary: Finance.
9.4
Miscellaneous income and credits under the Agreement

The proceeds received from or in connection with Petroleum Operations shall be
credited to the accounts under the Agreement and shall be treated as
miscellaneous gross income chargeable to both petroleum income tax and
additional profits tax pursuant to the Taxation Act. Such proceeds include but
are not limited to the following:‑
(a)
The net proceeds of any insurance or claim in connection with the Petroleum
Operations or any assets charged to the accounts under the Agreement when such
operations or assets were insured and the premiums charged to the accounts under
the Agreement.

(b)
Revenue received from third parties or Affiliated companies for the use of
property or assets charged to the accounts under the Agreement,

(c)
Any adjustment received by the Company from the suppliers or manufacturers or
their agents in connection with defective material the expenditure of which was
previously charged by the Company to the accounts under the Agreement.

(d)
Rentals, refunds or other credits received by the Company which apply to any
charge which has been made to the accounts under the Agreement, but excluding
any award granted to the Company under arbitration or sole expert proceedings
referred to in paragraph 9.2(f) above.



82

--------------------------------------------------------------------------------




(e)
The prices originally charged to the accounts under the Agreement for materials
subsequently exported from Namibia without being used in the Petroleum
Operations.

(f)
The proceeds from the sale or exchange by the Company of plant or facilities
from the Licence Area or plant or facilities the acquisition expenditure of
which have been charged to the accounts under the Agreement.

(g)
The proceeds from the sale or exchange by the Company of any Petroleum rights
being an interest in its Licence Area.

(h)
The proceeds from the sale of any Petroleum information which relates to the
Licence Area provided that the expenditure incurred in respect of the
acquisition of such information has been charged to the accounts under the
Agreement,

(2)
The proceeds derived from the sale or licence of any intellectual property the
development costs of which were incurred under the Agreement.

9.5
Duplication of charges and credits

Notwithstanding any term to the contrary in this Annexure, it is agreed that
there shall be no duplication of charges or credits to the accounts under the
Agreement.
10.     Records and valuation of assets
10.1
The Company shall keep and maintain detailed records of assets in use for or in
connection with Petroleum Operations in accordance with normal accounting
practices in exploration and production activities of the international
petroleum industry.

10.2
The Company shall furnish particulars to the Minister by notice in writing
addressed and delivered to the Minister at six monthly intervals of all assets
acquired by the Company to be used for or in connection with Petroleum
Operations during the period immediately preceding the delivery of such notice.

10.3
The Company shall‑

(a)
not less than once every twelve months with respect to movable assets; and

(b)
not less than once every four years with respect to immovable Assets, take an
inventory of the assets used for or in connection with Petroleum Operations in
terms of the Agreement and address and deliver such inventory to the Minister
together with a written statement of the principles upon which valuation of the
assets mentioned in such inventory has been based.



83

--------------------------------------------------------------------------------




10.4
The Company shall give the Minister at least 30 days notice in writing addressed
and delivered to the Minister of its intention to take the inventory referred to
in paragraph 10,3 and the Minister shall have the right to be represented when
such inventory is taken.

10.5
When an assignation of rights under the Agreement takes place a special
inventory shall be taken by the Company at the request of the assignee provided
that the cost of such inventory is borne by the assignee and paid to the
Company.

10.6
in order to give effect to clauses 17.5 and 17.6 of the Agreement the Company
shall provide the Government with a comprehensive list of all relevant assets
when requested by the Minister to do so.

11.     Production statement
11.1
The Company shall, not later than seven days after the end of the first Calendar
Month during which Petroleum is produced from the Licence Area, and thereafter
not later than seven days after the end of every succeeding Calendar Month,
prepare and submit to the Minister a production statement containing the
following particulars in each respect of each Production Area in the Licence
Area and for the Licence Area:

(a)
The quantity, grades and gravity of Crude Oil Produced and Saved;

(b)
the quantity and composition of Natural Gas Produced and Saved;

(c)
the quantities of Crude Oil and Natural Gas used for purposes of carrying on
drilling and Production Operations and pumping to field storage, as well as
quantities injected into the formations, each such use to be separately
identified;

(d)
the quantity of Petroleum unavoidably lost;

(e)
the quantity of Natural Gas flared;

(f)
the size of Petroleum stocks held at the beginning of the Calendar Month in
question;

(g)
the size of Petroleum stocks held at the end of the Calendar Month in question;

(h)
the number of days in the Calendar Month during which Petroleum was produced
from each Production Area in the Licence Area.

11.2
The Minister may by notice in writing addressed and delivered to the Company
direct that any other particulars relating to Petroleum Operations be included



84

--------------------------------------------------------------------------------




in the production statement referred to in paragraph 11.1 and the Company shall
comply promptly with such request.
11.3
The Company shall, not later than seven days after the end of each Quarter
address and deliver to the Commissioner aggregated statements containing the
particulars referred to in items (a) to (h) of paragraph 11.1 in respect of the
three months comprising that Quarter.

12.     Value of production and pricing statement
12.1
The Company shall, for purposes of clause 15 of the Agreement, prepare a
statement providing calculations of the value of each quality of Namibian Crude
Oil Produced and Saved from the Licence Area during each Quarter which shall
contain the following information:

(a)
The quantities of Namibian Crude Oil sold at arms length during the Quarter in
question by the Company, the prices realized and receipts obtained for such
sales;

(b)
the quantities of Namibian Crude Oil sold other than to third parties during the
Quarter in question by the Company, the prices realised and receipts obtained
for such sales;

(c)
the quantities of Crude Oil appropriated by the Company to refining or other
processing without being otherwise disposed of in the form of Crude Oil;

(d)
the quantity and value of stocks of Crude Oil held at the beginning of the
Quarter in question;

(e)
the quantity and value of stocks of Crude Oil held at the end of the Quarter in
question;

(f)
the percentage volume of total sales of Namibian Crude Oil made by the Company
during the Quarter that are arms length sales to third parties other than sales
made pursuant to clause 24 of the Agreement;

(g)
the percentage volume of total sales of Namibian Crude Oil made by the Company
during the Quarter that are arms length sales to third parties pursuant to
clause 24 of the Agreement;

(h)
the Company’s estimate, pursuant to clause 15 of the Agreement, of the market
price of Namibian Crude Oil Produced and Saved for the Quarter;

(i)
all other information available to the Company, if relevant for the purposes of
clause 15 of the Agreement, concerning the prices of the selection of major
competitive crude oils, including contract



85

--------------------------------------------------------------------------------




prices, discounts and premiums, and prices obtained on the spot markets.
12.2
At the time of the development of the first Discovery of Natural Gas, the
Minister and the Company shall agree on an appropriate format for reporting the
value of Natural Gas sold or disposed of.

12.3
The value of production and pricing statement for each Quarter shall be
submitted to the Commissioner not later than 15 days after the end of the
Quarter to which such value of production and pricing statement relate.

13.     Expenditure and receipts statement
13.1
The Company shall prepare in respect of each Calendar Month a statement of
expenditure and receipts under the Agreement. The statement will distinguish
between exploration expenditure, development expenditure and production
expenditure and shall separately identify major items of expenditure within
those categories. The statement of receipts shall distinguish between income
from the sale of Petroleum and miscellaneous income of the sort itemised in
paragraph 9.4 of this Annexure. if the Minister is not satisfied with the degree
of disaggregation within the said categories, he may request a more detailed
disaggregation and the Company shall comply promptly with such request. The
statement will show the following:‑

(a)
Actual expenditure and receipts for the Calendar Month in question.

(b)
Cumulative expenditure and receipts for the budget year in question.

(c)
Latest forecast of cumulative expenditure and receipts at the Calendar Year end.

(d)
Variations between budget forecast and latest forecast, with explanations
thereof.

13.2
At the end of each Quarter aggregated statements in respect of the three months
comprising that Quarter shall be submitted for each of the items (a) to (d) in
paragraph 13.1 above.

13.3
The statement of expenditure and receipts for each Calendar Month or Quarter
shall be submitted to the Minister no later than 15 days after the end of such
Calendar Month or Quarter.

14.     Additional profits tax statement
14.1
The Company shall prepare with respect to each Calendar Year an additional
profits tax statement containing the following information:



86

--------------------------------------------------------------------------------




(a)
The value of net cash receipts for the Calendar Year, identifying separately
each of the categories of gross income and allowable deductions provided in the
Taxation Act.

(b)
The appropriate value of the Price Index for the Calendar Year.

(c)
The value of the first accumulated net cash position, second accumulated net
cash position and the third accumulated net cash position for the tax year.

(d)
The value of the first accumulated net cash position, the second accumulated net
cash position and the third accumulated net cash position at the end of the
preceding tax year.

(e)
The amount of additional profits tax payable with respect to the first
accumulated net cash position, the second accumulated net cash position and the
third accumulated net cash position for the tax year.

(f)
The total amount of additional profits tax payable for the tax year.

14.2
The information required in terms of paragraph 14.1 shall be presented in
sufficient detail so as to enable the Minister to verify the timing and amount
of additional profits tax payments.

14.3
The Government reserves the right to call for additional profits tax statements
more frequently than annually in order to satisfy the objective set out in
paragraph 14.2 above.

14.4
The additional profits tax statement for each tax year shall be submitted to the
Minister no later than 60 days after the end of such Calendar Year.

15.     End-of-year statement
15.1
The Company shall prepare a definitive end-of-year statement. The statement
shall contain aggregated information for the Calendar Year in the same format as
required in the production statement, the value of production and pricing
statement, and the expenditure and receipts statement, but will be based on
actual quantities of Petroleum produced, income received and expenditure
incurred.

15.2
The end-of-year statement for each Calendar Year shall, except in the case of
the production statement, be submitted to the Minister within 60 days of the end
of such Calendar Year. The end-of-year production statement shall be submitted
within 14 days of the end of each Year.

16.     Budget statement


87

--------------------------------------------------------------------------------




16.1
The Company shall prepare an annual budget statement. This statement shall
distinguish between exploration expenditure, development expenditure, and
production expenditure and shall show the following:

(a)
Forecast expenditure and receipts for the Calendar Year under the Agreement.

(b)
Cumulative expenditure and receipts to the end of the said Calendar Year.

(c)
A schedule showing the most important and individual items of expenditure for
the said Calendar Year.

(d)
A schedule indicating the planned expenditure on the purchase of Namibian goods
and services pursuant to clause 23 of the Agreement.

16.2
The budget statement shall be submitted to the Minister with respect to each
budget year no less than 90 days before the start of the Calendar Year except in
the case of the Calendar Year in which the date on which the Agreement has been
signed falls, when the budget statement shall be submitted within 30 days of the
date on which the Agreement has been signed.

17.     Local procurement statement
17.1
In furtherance of the obligation in clause 23 of the Agreement for the Company
to purchase Namibian goods and services the Company shall prepare in respect of
each Calendar Year a local procurement statement, containing the following
information:

(a)
The amount of expenditure incurred by the Company directly, or indirectly
through its sub-contractors, on goods supplied, produced or manufactured in
Namibia;

(b)
the amount of expenditure incurred by the Company directly, or indirectly
through its sub-contractors, on services provided by Namibian entities;

(c)
the respective percentages that the expenditures recorded under items (a) and
(b) above represent of the Company’s total expenditures;

(d)
a detailed description of the procedures adopted during the Year to identify and
purchase goods and services from Namibian suppliers; and

(e)
a detailed exposition of how the local purchases for the Year as recorded under
items (a) and (b) above compared with the projected purchases included in the
budget statement for that Year (pursuant to item (d) of subparagraph 16.1 of
this Annexure), with explanations for any significant variations;



88

--------------------------------------------------------------------------------




17.2
The local procurement statement shall be submitted to the Minister within 60
days after the end of each Calendar Year.

18.     Decommissioning statement
18.1
In furtherance of its obligation to decommission facilities used in Petroleum
Operations in accordance with the Decommissioning Plan, the Company shall
prepare in respect of each Calendar Year after the grant of a Production Licence
a decommissioning statement, containing the following information valid as at
the end of the Year:

(a)
where applicable, total cumulative production of Petroleum from the Production
Area;

(b)
estimated total recoverable reserves of Petroleum from the Production Area;

(c)
the estimated date by which 50% of the estimated total recoverable reserves of
Petroleum from the Production Area will have been produced;

(d)
the estimated future total cost of decommissioning the facilities in the
Production Area, and of any facilities outside the Production Area;

(e)
where applicable, the amount to be deposited by the Company into any relevant
Trust Fund in respect of the Year, setting out how the amount has been
calculated;

(f)
where applicable, the amount actually paid into the Trust Fund by the Company in
respect of the Year;

(g)
where applicable, the amount of expenditure incurred by the Company on actually
decommissioning the facilities in the Year; and

(h)
where applicable, the amount of any money received by the Company in the Year
from the Trust Fund.

18.2
The decommissioning statement for each relevant Calendar Year shall be submitted
by the Company to the Commissioner not later than 30 days after the end of the
Year.

19.     Revision of accounting procedure
The terms of this Annexure may be amended by agreement between the Company and
the Government. The amendments shall be made in writing and shall state the date
upon which the amendments shall become effective.
20.     Conflict with Agreement


89

--------------------------------------------------------------------------------




In the event of any conflict between the terms of the Taxation Act, this
Annexure and the Agreement the terms of the Agreement and the Taxation Act shall
prevail.

ANNEXURE 5

PERFORMANCE GUARANTEE
(Clause 30)
WHEREAS the DEF Company, a Company duly incorporated and registered in ………..
having its registered office at ............... (hereinafter referred to as “the
Guarantor”) is the owner of 100% of the share capital of the ABC Company Ltd.
(hereinafter referred• to as “the Company”) and its parent company; and WHEREAS
the Company is a Party to the Petroleum Agreement dated the ……… day of
............... 20.., (hereinafter referred to as “the Agreement”) entered into
with the Government of Namibia (hereinafter referred to as “the Government”);
and
WHEREAS the DEF Company wishes to guarantee the performance of the Company or
its Affiliated assignee under the Agreement;
NOW, THEREFORE the Guarantor hereby‑
(a)
unconditionally and irrevocably guarantees to the Government that it will make
available or cause to be made available to the Company or any other directly or
indirectly owned subsidiary or Affiliate of the Guarantor to which any part or,
all of the Company’s rights or interest under the Agreement may subsequently be
assigned (“Affiliated assignee”), resources required to ensure that the Company
or an Affiliated assignee can carry out its obligations as set forth in the
Agreement;

(b)
unconditionally and irrevocably guarantees to the Government the due and
punctual compliance by the Company (or Affiliated assignee) with any obligations
of the Company (or Affiliated assignee) under the Agreement;

(c)
undertakes to the Government that if the Company (or any Affiliated assignee)
defaults on any of its obligations under the Agreement, then the Guarantor will
fulfill or cause to be fulfilled the said obligations in place of the Company
(or any Affiliated assignee);

(d)
declares that this guarantee shall expire on termination of the Agreement and
any claims arising out of events during the period of validity of this guarantee
must be submitted to the undersigned not later than 30 months subsequent to the
date the claim arose.

SIGNED at ............... on this ............... day of ............... 20..




90

--------------------------------------------------------------------------------




…………………………………………………
DEF Company Ltd.

ANNEXURE 6

PRINCIPLES GOVERNING THE TRAINING SCHEME OF THE MINISTRY OF MINES WAND ENERGY
(“MME”)
1
The total amount of training support offered by the applicant in terms of the
requirements of section 14(b) of the Petroleum (Exploration and Production) Act,
1991, as amended by the Petroleum (Exploration and Production) Amendment Act,
1993, will be subdivided into two parts, to be allocated to:

1.1
Attachments and in-house training - 30 per cent,

1.2
Institution building, scholarships, and science, engineering and technology
promotion - 70 per cent.

The allocations for 1.2 (70 per cent of the gross sum) shall be made payable to.
the Trust Fund known as the Petroleum Education and Training Fund (PETROFUND).
The allocation of these funds to beneficiaries shall be decided upon by the
Board of Trustees of PETROFUND. The Board of Trustees of PETROFUND shall consist
of five representatives from MME and NAMCOR, one from the Ministry of Education
and three from the operating oil companies. The allocation for 1.1 (30 per cent
of the gross sum) shall be expended directly by each individual Company in
accordance with the following principles.
2.    ATTACHMENTS AND IN-HOUSE TRAINING
Objectives:
To train Namibian citizens in the field of natural science, engineering and
technology as related to oil and gas exploration and production, by exposing
them to company practice and operation.

2.1
Recommended Fields of attachments and in-house training Geology and geophysics
related to oil exploration and production Construction and reservoir engineering
Drilling practice and technology Oil production practice and technology
Economics of oil exploration and production

2.2
Recruitment of candidates

It will be the responsibility of the licensee to recruit suitable candidates
Through the local public media or through direct nominations by MME and to
appoint such candidates in consultation with the MME.
2.3
Reporting on training activities

The licensee shall report to the MME on an annual basis the details of the
number, kind and cost of attachments or training positions created, filled and
maintained through the immediate past year and the performance of the
incumbents. If the total expenditure on these activities comes to less than 30
percent of the gross sum voted for training in terms of section 14(b) of the
Petroleum Act, the outstanding amount shall be paid into the Training Fund.


91

--------------------------------------------------------------------------------




3.    INSTITUTION BUILDING
Objective:
To strengthen Namibian research, education and training institutions by
providing infrastructure to enhance the quality of such research education and
training.

3.1
Nomination of institutions

The MME shall nominate institutions where support is needed, and give details of
the kind of support and cost involved. It is envisaged that the typical
beneficiaries will be tertiary institutions at which science, engineering and
technology are being taught and research institutions where advanced research in
oil and gas-related disciplines are being done. Such support may be applied to
equipment, the temporary provision of teaching •staff, and in cases of severe
need only, to the erection of buildings.
3.2
Allocation of funds

The Board of Trustees of PETROFUND shall select from the nominated institutions
the projects that show the most merit in terms of the general development in
Namibia of natural science engineering and technology, on the one hand, .and the
oil and gas exploration and production industry, on the other hand. In the
allocation of funds, the Board of Trustees of PETROFUND shall also keep in mind
the longer term needs of the country beyond the sphere of petroleum,
non-petroleum minerals and mining.
3.3
Reporting by beneficiaries

It will be expected from the beneficiaries to report in detail how the financial
support was expended and how the new facility was integrated in the activities
of the relevant institutions.
4.    SCHOLARSHIPS
Objective:
To enhance education and training in natural science, mathematics, engineering,
and, technology in Namibia by improvement of the quality and quantity of
teaching staff in these subjects in secondary schools as well as in post-school
institutions. To strengthen the core of Namibians engaged in the professions of
natural science, engineering and technology outside teaching.

4.1
Recruitment

The candidates for graduate and, post-graduate studies and research at tertiary
institutions both within and outside Namibia shall be recruited through the
local public media by the Board of Trustees of PETROFUND.
4.2
The Board of Trustees of. PETROFUND shall select the candidates on merit with
due regard to the medium- and short-term requirements of the country so as to
create a balanced supply of natural scientists, engineers and technologists



92

--------------------------------------------------------------------------------




to the industry and natural science, mathematics, engineering and technical
teachers to the teaching institutions.
5.    NATURAL SCIENCE, ENGINEERING AND TECHNOLOGY PROMOTION
Objective:
To foster awareness of and promote knowledge of natural science, mathematic.s,
engineering and technology over a broad spectrum of the population by exposing
them to selected promotional activities in the • relevant•fields.

5.1
The Board of Trustees of PETROFUND shall be responsible for an ongoing programme
of promotion of natural science, engineering and technology through the
organization of lectures, conferences, workshops, short courses, Olympiads,
competitions etc. The target group of the population should range from primary
schools right through to qualified professionals.

6. EMPHASIS FOR THE MEDIUM TERM
The emphasis in this document is strongly biased to natural science, engineering
and technology because these are the fields in which Namibia seems to lack
adequate manpower, Should, however, the future needs change, the aims and
objectives as well as target groups of the population as proposed here shall be
reviewed by the Board of Trustees of PETROFUND to suit the circumstances.




93

--------------------------------------------------------------------------------







ANNEXURE 7

PRINCIPLES GOVERNING THE USE OF FUNDS PAID TO NAMCOR FOR ENVIRONMENTAL STUDIES
1.
The amounts paid under clause 11.15 of this agreement to NAMCOR will be fully
accounted for by NAMCOR and will be fully audited by NAMCOR’s auditors. The
allocation and utilisation of these funds will be decided upon by NAMCOR in
consultation with all oil exploration/production licensees and representatives
from the Ministry of Fisheries and Marine Resources and the Ministry of the
Environment and Tourism. Funds will be used, amongst other purposes, for:

(a)
collecting weather and drifter buoy data needed for reliable oil spill drift
modelling and for effective oil spill contingency planning;

(b)
long-term collecting of wave and current data;

(c)
long-term collecting of marine and weather data that will be needed for design
of offshore installations;

(d)
periodic monitoring of levels of pollution during production drilling and
production using internationally accepted methods of monitoring;

(e)
any other environment-related studies that the government ministries or the
lidensees feel are needed and relevant.







94